Exhibit 10.1

 

EXECUTION VERSION

 

 



 

 

 

 

Credit Agreement

 

 

Dated as of July 1, 2017

 

 

among

 

 

Hub Group, Inc. and
Hub City Terminals, Inc.,

as Borrowers,

 

 

The Guarantors from time to time party hereto,

 

 

the Lenders from time to time party hereto,

 

 

and

 

 

Bank of Montreal,

as Administrative Agent

 

 

 

 

 

BMO Capital Markets Corp., Merrill Lynch, Pierce, Fenner & Smith Incorporated
and Wells Fargo Securities, LLC, as Joint Lead Arrangers and Joint Book Runners

 

Merrill Lynch, Pierce, Fenner & Smith Incorporated and Wells Fargo Securities,
LLC, as Co-Syndication Agents

 



 
 

 

Table of Contents

 



Section   Heading Page           Section 1. Definitions; Interpretation 1  
Section 1.1. Definitions 1   Section 1.2. Interpretation; Changes in Accounting
Principles 23         Section 2. The Facilities 24   Section 2.1. Revolving
Facility 24   Section 2.2. Letters of Credit 26   Section 2.3. Applicable
Interest Rates 31   Section 2.4. Minimum Borrowing Amounts; Maximum Eurodollar
Loans 31   Section 2.5. Manner of Borrowing Loans and Designating Applicable
Interest Rates 31   Section 2.6. Maturity of Loans 34   Section 2.7. Prepayments
34   Section 2.8. Default Rate 34   Section 2.9. Evidence of Indebtedness 35  
Section 2.10. Commitment Terminations 36   Section 2.11. Replacement of Lenders
36   Section 2.12. Defaulting Lenders 37   Section 2.13. Cash Collateral for
Fronting Exposure 40   Section 2.14. Increase in Commitments 40   Section 2.15.
Joint and Several 41         Section 3. Fees 42   Section 3.1. Fees 42        
Section 4. Taxes; Change in Circumstances, Increased Costs, and Funding
Indemnity 43   Section 4.1. Taxes 43   Section 4.2. Change of Law 47  
Section 4.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR 47   Section 4.4. Increased Costs 48   Section 4.5. Funding Indemnity
49   Section 4.6. Discretion of Lender as to Manner of Funding 50   Section 4.7.
Lending Offices; Mitigation Obligations 50         Section 5. Place and
Application of Payments 50   Section 5.1. Place and Application of Payments 50  
Section 5.2. Non-Business Days 51

 



 -i- 

 

 

          Section 5.3. Payments Set Aside 51   Section 5.4. Account Debit 51    
      Section 6. Representations and Warranties 52   Section 6.1. Organization
and Qualification 52   Section 6.2. Corporate Authority and Validity of
Borrowers’ Obligations 52   Section 6.3. Subsidiaries 52   Section 6.4.
Corporate Authority and Validity of Guarantors’ Obligations 53   Section 6.5.
Use of Proceeds; Margin Stock 53   Section 6.6. Financial Reports 53  
Section 6.7. No Material Adverse Change 54   Section 6.8. Full Disclosure 54  
Section 6.9. Trademarks, Franchises and Licenses 54   Section 6.10. Governmental
Authority and Licensing 54   Section 6.11. Good Title 54   Section 6.12.
Litigation and Other Controversies 54   Section 6.13. Taxes 55   Section 6.14.
Approvals 55   Section 6.15. Affiliate Transactions 55   Section 6.16.
Investment Company 55   Section 6.17. ERISA 55   Section 6.18. Compliance with
Laws 55   Section 6.19. No Default 56   Section 6.20. OFAC 56   Section 6.21.
Anti-Corruption Laws 56   Section 6.22. EEA Financial Institution 56          
Section 7. Conditions Precedent 56   Section 7.1. All Credit Events 56   Section
7.2. Initial Credit Event 57           Section 8. Covenants 60   Section 8.1.
Maintenance of Business 60   Section 8.2. Taxes and Assessments 60  
Section 8.3. Insurance 60   Section 8.4. Financial Reports 60   Section 8.5.
Subsidiaries’ Guaranties and Indebtedness 62   Section 8.6. Liens 64  
Section 8.7. Acquisitions 66   Section 8.8. Mergers, Consolidations and Sales 66
  Section 8.9. Restricted Payments 66   Section 8.10. ERISA 67   Section 8.11.
Compliance with Laws 67

 



 -ii- 

 

 

  Section 8.12. No Changes in Fiscal Year 67   Section 8.13. Change in the
Nature of Business 67   Section 8.14. Guaranty 67   Section 8.15. Financial
Covenants 68   Section 8.16. Compliance with OFAC Sanctions Programs 68  
Section 8.17. Anti-Corruption Laws 69           Section 9. Events of Default and
Remedies 69   Section 9.1. Events of Default 69   Section 9.2. Non-Bankruptcy
Defaults 70   Section 9.3. Bankruptcy Defaults 71   Section 9.4. Collateral for
Undrawn Letters of Credit 71   Section 9.5. Post-Default Collections 72        
  Section 10. The Administrative Agent 73   Section 10.1. Appointment and
Authority 73   Section 10.2. Rights as a Lender 73   Section 10.3. Action by
Administrative Agent; Exculpatory Provisions 73   Section 10.4. Reliance by
Administrative Agent 75   Section 10.5. Delegation of Duties 75   Section 10.6.
Resignation of Administrative Agent 75   Section 10.7. Non-Reliance on
Administrative Agent and Other Lenders 76   Section 10.8. L/C Issuer and
Swingline Lender. 77   Section 10.9. Designation of Additional Agents 77  
Section 10.10. Authorization to Release Guaranties 78   Section 10.11.
Authorization of Administrative Agent to File Proofs of Claim 78  
Section 10.12. Hedging Liability and Bank Product Obligations 78          
Section 11. Guaranty Agreement Requirements. 79   Section 11.1. Guarantor
Requirements 79   Section 11.2. Further Assurances 79           Section 12. The
Guarantees 79   Section 12.1. The Guarantees 79   Section 12.2. Guarantee
Unconditional 80   Section 12.3. Discharge Only upon Payment in Full;
Reinstatement in Certain Circumstances 81   Section 12.4. Subrogation 81  
Section 12.5. Subordination 81   Section 12.6. Waivers 82   Section 12.7. Limit
on Recovery 82   Section 12.8. Stay of Acceleration 82

 



 -iii- 

 

 

  Section 12.9. Benefit to Guarantors 82   Section 12.10. Keepwell 82          
Section 13. Miscellaneous 83   Section 13.1. Notices 83   Section 13.2.
Successors and Assigns 84   Section 13.3. Amendments 88   Section 13.4. Costs
and Expenses; Indemnification 89   Section 13.5. No Waiver, Cumulative Remedies
92   Section 13.6. Right of Setoff 92   Section 13.7. Sharing of Payments by
Lenders 93   Section 13.8. Survival of Representations 93   Section 13.9.
Survival of Indemnities 93   Section 13.10. Counterparts, Integration;
Effectiveness. 94   Section 13.11. Headings 94   Section 13.12. Severability of
Provisions 94   Section 13.13. Construction 94   Section 13.14. Excess Interest
94   Section 13.15. Lender’s and L/C Issuer’s Obligations Several 95  
Section 13.16. No Advisory or Fiduciary Responsibility 95   Section 13.17.
Governing Law; Jurisdiction; Consent to Service of Process 96   Section 13.18.
Waiver of Jury Trial 97   Section 13.19. USA Patriot Act 97   Section 13.20.
Confidentiality 97   Section 13.21. Acknowledgement and Consent to Bail-In of
EEA Financial Institutions 98

 

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D-1 — Revolving Note Exhibit D-2 —
Swing Note Exhibit E — Increase Request Exhibit F — Compliance Certificate
Exhibit G — Additional Guarantor Supplement Exhibit H — Assignment and
Assumption Exhibit I-1  — Form of U.S. Tax Compliance Certificate Exhibit I-2 —
Form of U.S. Tax Compliance Certificate Exhibit I-3 — Form of U.S. Tax
Compliance Certificate Exhibit I-4 — Form of U.S. Tax Compliance Certificate
Schedule 2.1 — Commitments Schedule 2.2 — Existing L/Cs Schedule 6.3 —
Subsidiaries



 

 

 



 -iv- 

 

 

Credit Agreement

 

This Credit Agreement is entered into as of July 1, 2017, by and among Hub
Group, Inc., a Delaware corporation (the “Public Hub Company”), and Hub City
Terminals, Inc., a Delaware corporation (“Hub Chicago”) (the Public Hub Company
and Hub Chicago being hereinafter referred to collectively as the “Borrowers”
and individually as a “Borrower”), the Material Subsidiaries from time to time
party to this Agreement, as Guarantors, the several financial institutions from
time to time party to this Agreement, as Lenders, and Bank of Montreal, a
Canadian chartered bank acting through its Chicago branch (“BMO”), as
Administrative Agent, Swingline Lender and a L/C Issuer as provided herein, and
BMO Harris Bank N.A. and Bank of Montreal, each as an L/C Issuer with respect to
Existing L/Cs.

 

Preliminary Statement

 

The Borrower has requested, and the Lenders have agreed to extend, certain
credit facilities on the terms and conditions of this Agreement.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1. Definitions; Interpretation.

 

Section 1.1. Definitions. The following terms when used herein shall have the
following meanings:

 

“Acquisition” means any transaction or series of related transactions that
result, directly or indirectly, in (a) the acquisition of all or substantially
all of the assets of a Person, or of all or substantially all of any business or
division of a Person, or (b) the acquisition of in excess of 50% of the capital
stock, partnership interests, membership interests or equity of any Person, or
otherwise causing any Person to become a Subsidiary.

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR = LIBOR     1 - Eurodollar Reserve Percentage



 

“Administrative Agent” means BMO, in its capacity as Administrative Agent
hereunder, and any successor in such capacity pursuant to Section 10.6.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 



 -1- 

 

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for the purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

 

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

 

“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to the Loan Parties or any of their respective Subsidiaries from time
to time concerning or relating to bribery, corruption or money laundering,
including FCPA.

 

“Applicable Law” means as to any Person, all applicable constitutions, treaties,
laws, statutes, codes, ordinances, orders, decrees, rules and regulations of any
Governmental Authority binding upon such Person or to which such a Person is
subject.

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, L/C
Participation Fees, and the commitment fees payable under Section 3.1(a), until
the first Pricing Date, the rates per annum shown opposite Level II below, and
thereafter from one Pricing Date to the next, the Applicable Margin means the
rates per annum determined in accordance with the following schedule:

 

Level Total Net Leverage Ratio
for Such Pricing Date Applicable Margin for Base Rate Loans and Reimbursement
Obligations shall be: Applicable Margin for Eurodollar Loans and L/C
Participation Fees Shall Be: Applicable Margin for Commitment Fee shall be: I
Greater than or equal to 2.75 to 1.00 1.00% 2.00% 0.25% II Less than 2.75 to
1.00, but greater than or equal to 2.00 to 1.00 0.75% 1.75% 0.25% III Less than
2.00 to 1.00, but greater than or equal to 1.25 to 1.00 0.50% 1.50% 0.20% IV
Less than 1.25 to 1.00, but greater than or equal to 0.50 to 1.00 0.25% 1.25%
0.15% V Less than 0.50 to 1.00 0.00% 1.00% 0.10%

 



 -2- 

 

 

For purposes hereof, the term “Pricing Date” means, for any fiscal quarter of
the Borrowers ending on or after September 30, 2017, the date on which the
Administrative Agent is in receipt of the Borrowers’ most recent financial
statements (and, in the case of the year-end financial statements, audit report)
for the fiscal quarter then ended, pursuant to Section 8.4. The Applicable
Margin shall be established based on the Total Net Leverage Ratio for the most
recently completed fiscal quarter and the Applicable Margin established on a
Pricing Date shall remain in effect until the next Pricing Date. If the
Borrowers have not delivered their financial statements by the date such
financial statements (and, in the case of the year-end financial statements,
audit report) are required to be delivered under Section 8.4, until such
financial statements and audit report are delivered, the Applicable Margin shall
be the highest Applicable Margin (i.e., Level I shall apply). If the Borrowers
subsequently deliver such financial statements before the next Pricing Date, the
Applicable Margin established by such late delivered financial statements shall
take effect from the date of delivery until the next Pricing Date. In all other
circumstances, the Applicable Margin established by such financial statements
shall be in effect from the Pricing Date that occurs immediately after the end
of the fiscal quarter covered by such financial statements until the next
Pricing Date. Notwithstanding the foregoing, if, as a result of any restatement
of or other adjustment to the financial statements of the Borrowers or for any
other reason, the Administrative Agent determines that (a) the Total Net
Leverage Ratio as calculated on any Pricing Date was inaccurate and (b) a proper
calculation of the Total Net Leverage Ratio would have resulted in a higher
Applicable Margin for any period, then the Borrowers shall automatically and
retroactively be obligated to pay to the Administrative Agent for the benefit of
the Lenders, promptly on demand by the Administrative Agent, an amount equal to
the excess of the amount of interest and fees that should have been paid for
such period over the amount of interest and fees actually paid for such period.

 

“Application” is defined in Section 2.2(b).

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.2(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit H or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrowers pursuant to Section 7.2 or on any update of any such
list provided by the Borrowers to the Administrative Agent, or any further or
different officers of either Borrower so named by any Authorized Representative
of such Borrower in a written notice to the Administrative Agent.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



 -3- 

 

 

“Bank Products” means each and any of the following bank products and services
provided to any Loan Party by any Lender or any of its Affiliates: (a) credit or
charge cards for commercial customers (including “commercial credit cards” and
purchasing cards), (b) stored value cards, and (c) depository, cash management,
and treasury management services (including controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

 

“Bank Product Obligations” of the Loan Parties means any and all of their
obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent for U.S. Dollar loans to borrowers located in the United States, as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the Federal Funds Rate for such day, plus (ii) 1/2 of 1.00%, and (c) the
LIBOR Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR
Quoted Rate” means, for any day, the rate per annum equal to the quotient of
(i) the rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period as reported on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR Quoted
Rate” be less than 0.00%.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 2.3(a).

 

“BMO” is defined in the introductory paragraph of this Agreement.

 

“Borrower” and “Borrowers” are each defined in the introductory paragraph of
this Agreement and, for further clarity, means Hub Chicago and the Public Hub
Company, collectively, and, also, each individually, with all promises and
covenants (including promises to pay) and representations and warranties of and
by the Borrowers made in the Loan Documents or any other instruments or
documents delivered pursuant thereto to be and constitute the joint and several
promises, covenants, representations and warranties of and by each and both of
such corporations.

 

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders hereunder on a single date and, in the case of Eurodollar Loans, for
a single Interest Period. Borrowings of Loans are made and maintained ratably
from each of the Lenders hereunder according to their Percentages. A Borrowing
is “advanced” on the day Lenders advance funds comprising such Borrowing to
either Borrower, is “continued” on the date a new Interest Period for the same
type of Loans commences for such Borrowing, and is “converted” when such
Borrowing is changed from one type of Loans to the other, all as determined
pursuant to Section 2.5. Borrowings of Swingline Loans are made by the Swingline
Lender in accordance with the procedures set forth in Section 2.1(b).

 



 -4- 

 

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capitalized Lease Obligation” means, as to any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance reasonably satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one (1) year from the date of acquisition thereof, (b)
marketable direct obligations issued or fully guaranteed by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof maturing within one (1) year from the date of
acquisition thereof and, at the time of acquisition, having one of the two
highest ratings obtainable from either S&P or Moody’s, (c) commercial paper
maturing within one (1) year from the date of creation thereof and, at the time
of acquisition, having a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit, time deposits, overnight bank deposits or
bankers’ acceptances maturing within one (1) year from the date of acquisition
thereof issued by any bank organized under the laws of the United States or any
state thereof or the District of Columbia having at the date of acquisition
thereof combined capital and surplus of not less than $250,000,000, (e) deposit
accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is fully insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or recognized securities dealer having combined
capital and surplus of not less than $250,000,000, having a term of not more
than seven (7) days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, provided all such agreements require physical delivery
of the securities securing such repurchase agreement, except those delivered
through the Federal Reserve Book Entry System, and (g) investments in money
market funds that (i) comply with the criteria set forth in SEC Rule 2a-7 under
the Investment Company Act of 1940, (ii) are rated AAA and Aaa (or equivalent
rating) by at least two Credit Rating Agencies and (iii) have portfolio assets
of at least $5,000,000,000.

 



 -5- 

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law” regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control Event” means the occurrence of any one or more of the
following:

 

(i) (a) any Person or group of Persons (within the meaning of Section 13 or 14
of the Exchange Act, but excluding Phillip C. Yeager, the descendants of
Phillip C. Yeager (whether natural or adopted), any spouse of any of the
foregoing, any estate of any of the foregoing, any trust for the benefit of one
or more of the foregoing and any Person, all of the outstanding equity
securities of which are owned by any one or more of the foregoing (collectively,
the “Yeager Family”) and Senior Management) shall acquire beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of the
Voting Stock in the Public Hub Company having at least 35% of the ordinary
voting power over the Public Hub Company and (b) the Yeager Family and Senior
Management, collectively, have beneficial ownership of a lesser percentage of
the Voting Stock in the Public Hub Company than such Person or group of Persons;
or

 

(ii) during any period of twelve consecutive months beginning after the date of
this Agreement, individuals who at the beginning of such period constitute the
Board of Directors of the Public Hub Company (the “Board”) and any new director
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved cease for any reason (other than death) to constitute a
majority of the Board; or

 



 -6- 

 

 

(iii) Hub Chicago shall cease at any time and for any reason to be a
Wholly-Owned Subsidiary of the Public Hub Company.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived.

 

“Closing Date Acquisition” means the acquisition by Hub Trucking of the Target
pursuant to the terms of the Closing Date Acquisition Agreement.

 

“Closing Date Acquisition Agreement” means the Purchase Agreement dated as of
May 25, 2017, by and among Hub Trucking, as purchaser, Target, Seller, the
equityholders party thereto, and Truline Corporation (including all schedules
and exhibits thereto).

 

“Code” means the Internal Revenue Code of 1986.

 

“Collateral Account” is defined in Section 9.4.

 

“Commitment” means, as to any Lender, the obligation of such Lender to make
Revolving Loans and to participate in Swingline Loans and Letters of Credit
issued for the account of the Borrowers hereunder in an aggregate principal or
face amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 attached hereto and made a part
hereof, as the same may be reduced or modified at any time or from time to time
pursuant to the terms hereof (including Section 2.14). The Borrowers and the
Lenders acknowledge and agree that the Commitments of the Lenders aggregate
$350,000,000 on the Closing Date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Compliance Certificate” has the meaning assigned thereto in Section 8.4(h).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with either Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Credit Rating Agency” means a nationally recognized credit rating agency that
evaluates the financial condition of issuers of debt instruments and then
assigns a rating that reflects its assessment of the issuer’s ability to make
debt payments.

 



 -7- 

 

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition which would, with the passage of time or
the giving of notice, or both, if it continues uncured, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrowers, the Administrative Agent or any L/C Issuer or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrowers, to confirm in writing to the Administrative Agent and the Borrowers
that it will comply with its prospective funding obligations hereunder, and is
financially able to meet such obligations (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrowers), or (d) has,
or has a direct or indirect parent company that has (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.12(b)) upon delivery of written
notice of such determination to the Borrowers, the L/C Issuer, the Swingline
Lender and each Lender.

 



 -8- 

 

 

“Designated Disbursement Account” means the account of the Borrowers maintained
with the Administrative Agent or its Affiliate and designated in writing to the
Administrative Agent as the Borrowers’ Designated Disbursement Account (or such
other account as the Borrowers and the Administrative Agent may otherwise
agree).

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

“EBITDA” means, with reference to any four-fiscal quarter period (the “Test
Period”), Net Income for the Test Period plus all amounts deducted in arriving
at such Net Income amount in respect of (i) Interest Expense for such Test
Period, plus (ii) taxes (including federal, state and local income taxes) of the
Hub Group for such Test Period, plus (iii) all amounts properly charged for
depreciation and amortization during such Test Period on the books of the Hub
Group, plus (iv) adjustments for non-cash stock-based compensation. EBITDA shall
be calculated on a pro forma basis to give effect to any Permitted Acquisition
(including the Closing Date Acquisition) consummated at any time on or after the
first day of a Test Period thereof as if each such Permitted Acquisition had
been effected on the first day of such Test Period, including cash and non-cash
adjustments (including transaction fees and expenses). Add-backs to EBITDA may
be made (i) without approval of the Administrative Agent or any Lender (a) that
(1) are factually supportable and made in accordance with Regulation S-X under
the Securities Act of 1933 or (2) represent demonstrable cost-savings and
operating expense reductions that relate to Permitted Acquisitions (including
the Closing Date Acquisition) or dispositions of assets or are reasonably
anticipated by the Borrowers to be achieved in connection with such Permitted
Acquisition or disposition within the 12-month period following the consummation
thereof, which the Borrowers determine in good faith are reasonable and which
are so set forth in a certificate of a financial officer of the Borrowers
delivered to the Administrative Agent, provided that amounts added back pursuant
to this subclause (2) shall be permitted only to the extent to the aggregate
additions under subclauses (1) and (2) for such period do not exceed 10% of the
amount which could have been included in EBITDA in the absence of the adjustment
under this clause (a); (b) for non-cash charges (except to the extent such
non-cash charges are reserved for cash charges to be taken in the future); and
(c) for cash charges for transaction fees, costs and expenses relating to the
closing of this Agreement, Permitted Acquisitions (including the Closing Date
Acquisition), and dispositions of Property permitted by Section 8.8(b); and (ii)
for other add backs to be agreed upon; provided that the Administrative Agent
shall have approval rights over any EBITDA adjustments set forth in the
foregoing clause (ii) that account for not more than 10% of EBITDA at any time
(with Required Lenders having approval rights over any such EBITDA adjustments
accounting for more than 10% of EBITDA at any time).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 



 -9- 

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.2(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.2(b)(iii)).

 

“Environmental Claim” means any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (a) pursuant to, or in connection with an actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Material, (c) from any abatement, removal, remedial, investigative, corrective
or response action in connection with a Hazardous Material, Environmental Law or
order of a Governmental Authority or (d) from any actual or alleged damage,
injury, threat or harm to health, safety, natural resources or the environment.

 

“Environmental Law” means any current or future Applicable Law pertaining to
(a) the protection of health, safety and the indoor or outdoor environment,
(b) the conservation, management, protection or use of natural resources and
wildlife, (c) the protection or use of surface water or groundwater, (d) the
management, manufacture, possession, presence, use, generation, transportation,
treatment, storage, disposal, Release, threatened Release, abatement, removal,
investigation, remediation or handling of, or exposure to, any Hazardous
Material or (e) pollution (including any Release to air, land, surface water or
groundwater), and any amendment, rule, regulation, order or directive issued
thereunder.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
costs of compliance, penalties or indemnities), of any Loan Party or any
Subsidiary of a Loan Party directly or indirectly resulting from or based upon
(a) any actual or alleged violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials into the environment or (e) any
contract, agreement or other legally enforceable consensual arrangement pursuant
to which liability is assumed or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 



 -10- 

 

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 2.3(b).

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including any emergency, marginal, special, and
supplemental reserves) are imposed by the Board of Governors of the Federal
Reserve System (or any successor) on “eurocurrency liabilities”, as defined in
such Board’s Regulation D (or any successor thereto), subject to any amendments
of such reserve requirement by such Board or its successor, taking into account
any transitional adjustments thereto. For purposes of this definition, the
relevant Loans shall be deemed to be “eurocurrency liabilities” as defined in
Regulation D without benefit or credit for any prorations, exemptions or offsets
under Regulation D. The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any such reserve
percentage.

 

“Event of Default” means any event or condition identified as such in
Section 9.1.

 

“Exchange Act” means the Securities and Exchange Act of 1934.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty
Agreement of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Agreement thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty Agreement of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty Agreement or security interest is
or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 2.11) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 4.1 amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 4.1(g), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 



 -11- 

 

 

“Existing L/Cs” means the letters of credit issued prior to and outstanding on
the Closing Date, as described on Schedule 2.2.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§17dd1, et seq.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Partnership” means any partnership that is formed under the laws of any
jurisdiction other than the United States of America or any State thereof.

 

“Foreign Subsidiary” means each Subsidiary which is organized under the laws of
a jurisdiction other than the United States of America or any State thereof or
the District of Columbia.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swingline Lender, such Defaulting Lender’s Percentage of outstanding Swingline
Loans made by the Swingline Lender other than Swingline Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 



 -12- 

 

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantied Liabilities” is defined in Section 12.1.

 

“Guarantor” and “Guarantors” are each defined in Section 12.1 hereof.

 

“Guaranty Agreements” means and includes the Guarantee of the Loan Parties
provided for in Section 12 (including by delivery of an Additional Guarantor
Supplement in the form attached hereto as Exhibit G or such other form
reasonably acceptable to the Administrative Agent), and any other guaranty
agreement executed and delivered in order to guarantee the Guarantied
Liabilities or any part thereof in form and substance reasonably acceptable to
the Administrative Agent.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes (a) asbestos, polychlorinated biphenyls and
petroleum (including crude oil or any fraction thereof) and (b) any material
classified or regulated as “hazardous” or “toxic” or words of like import
pursuant to an Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party or its Subsidiaries shall be a Hedging Agreement.

 



 -13- 

 

 

“Hedging Liability” means the liability of any Loan Party to any of the Lenders,
or any Affiliates of such Lenders in respect of any Hedging Agreement of the
type permitted under Section 8.5(g) as such Loan Party may from time to time
enter into with any one or more of the Lenders party to this Agreement or their
Affiliates, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor); provided, however, that, with
respect to any Guarantor, Hedging Liability Guaranteed by such Guarantor shall
exclude all Excluded Swap Obligations.

 

“Hub Chicago” is defined in the introductory paragraph hereof.

 

“Hub Group” means the Borrowers and the Subsidiaries, collectively, and, also,
each individually. The phrase “any member of the Hub Group” and derivatives
thereof appearing in the Loan Documents shall be deemed a reference to any or
all of the Persons comprising the Hub Group (as applicable), and without
limiting the generality of the foregoing, the term “Hub Group” as used in the
Loan Documents shall be deemed a reference to any one or more of such Persons
whether or not such phrase or any derivative thereof is used in conjunction with
such term.

 

“Hub Trucking” means Hub Group Trucking, Inc., a Delaware corporation.

 

“Increase” is defined in Section 2.14.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including by the issuance of debt securities), (b) all indebtedness
for the deferred purchase price of property or services (other than trade
accounts payable arising in the ordinary course of business), including any
earnout obligation or similar deferred or contingent purchase price obligation
of such Person incurred or created in connection with the Closing Date
Acquisition or a Permitted Acquisition that is a liability of the balance sheet
of such Person in accordance with GAAP, (c) all indebtedness secured by any Lien
upon Property of such Person, whether or not such Person has assumed or become
liable for the payment of such indebtedness, (d) all Capitalized Lease
Obligations of such Person and (e) all obligations of such Person on or with
respect to letters of credit, bankers’ acceptances and other extensions of
credit whether or not representing obligations for borrowed money.

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Interest Coverage Ratio” means, as of any date the same is to be determined,
the ratio of (a) EBITDA for the period of four consecutive fiscal quarters of
the Public Hub Company ending on such date, or, if none so ended, most recently
completed prior to such date to (b) cash Interest Expense for the same four
fiscal quarter period.

 



 -14- 

 

 

“Interest Expense” means, with reference to any period, the sum of all interest
charges (including imputed interest charges with respect to Capitalized Lease
Obligations and all amortization of debt discount and expense) of the Hub Group
for such period determined in accordance with GAAP.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and on the
maturity date and, if the applicable Interest Period is longer than three (3)
three months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any Base Rate Loan
(other than Swingline Loans), the last day of every calendar quarter and on the
maturity date, and (c) as to any Swingline Loan, (i) bearing interest by
reference to the Base Rate, the last day of every calendar month, and on the
maturity date and (ii) bearing interest by reference to the Swingline Lender’s
Quoted Rate, the last day of the Interest Period with respect to such Swingline
Loan, and on the maturity date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swingline Loans (bearing interest at the Swingline Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, one (1), two (2), three (3), or six (6) months
thereafter and (b) in the case of Swingline Loans bearing interest at the
Swingline Lender’s Quoted Rate, on the date one (1) to five (5) Business Days
thereafter as mutually agreed by the applicable Borrower and the Swingline
Lender; provided, however, that:

 

(i) no Interest Period shall extend beyond the final maturity date of the
relevant Loans;

 

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of Eurodollar Loans to occur
in the following calendar month, the last day of such Interest Period shall be
the immediately preceding Business Day; and

 

(iii) for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 



 -15- 

 

 

“IRS” means the United States Internal Revenue Service.

 

“L/C Issuer” means (i) BMO, in its capacity as the issuer of Letters of Credit
hereunder, together with its successors in such capacity as provided in
Section 2.2(h) and (ii) solely with respect to the Existing L/Cs, BMO Harris
Bank N.A. and Bank of Montreal, as applicable.

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 3.1(b).

 

“L/C Sublimit” means $50,000,000, as reduced or otherwise amended pursuant to
the terms hereof.

 

“Lenders” means and includes BMO and the other Persons listed on Schedule 2.1
and any other Person that shall have become party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context requires
otherwise, the term “Lenders” includes the Swingline Lender.

 

“Lending Office” is defined in Section 4.7.

 

“Letter of Credit” is defined in Section 2.2(a).

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing;
provided, that in no event shall “LIBOR” be less than 0.00%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 



 -16- 

 

 

“Loan” means any Revolving Loan or Swingline Loan, whether outstanding as a Base
Rate Loan or Eurodollar Loan or otherwise, each of which is a “type” of Loan
hereunder.

 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranty Agreements, and each other instrument or document to be delivered
hereunder or thereunder or otherwise in connection therewith.

 

“Loan Party” means each of the Borrowers and each of the Guarantors.

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, business, Property or condition (financial
or otherwise) of the Public Hub Company or of the Hub Group taken as a whole or
(b) a material adverse effect upon the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents.

 

“Material Subsidiary” means any Subsidiary which has revenues, as of the fiscal
year of the Public Hub Company most recently ended, equal to or greater than 5%
of the revenues of the Hub Group taken as a whole (without giving effect to
intercompany transactions) in such fiscal year; provided that the aggregate
revenues of all Subsidiaries which are not Material Subsidiaries in any fiscal
year shall not exceed 20% of the aggregate revenues of the Hub Group taken as a
whole (without giving effect to intercompany transactions) in such fiscal year.
The Public Hub Company shall redesignate any non-Material Subsidiary as a
Material Subsidiary by written notice to the Administrative Agent delivered not
later than the date of delivery of the Public Hub Company’s audited financial
statements pursuant to Section 8.4(b) hereof for any fiscal year which would
demonstrate that one or more non-Material Subsidiaries must be redesignated as
Material Subsidiaries in order to comply with the requirements set forth in the
preceding sentence. The Public Hub Company may at any time remove any
Subsidiary’s designation as a Material Subsidiary, if after giving effect to
such removal (x) the revenues of such Subsidiary as of the fiscal year of the
Public Hub Company most recently ended did not exceed 5% of the revenues of the
Hub Group taken as a whole (without giving effect to intercompany transactions)
in such fiscal year, and (y) the Public Hub Company is not then obligated to
designate one or more Subsidiaries as “Material Subsidiaries” under the terms of
the immediately preceding sentence.

 

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the applicable L/C Issuer in their
sole discretion.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a member of the Controlled Group makes or
is obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

 



 -17- 

 

 

“Net Income” means, with reference to any period, the net income (or net loss)
of the Hub Group for such period as computed on a consolidated basis in
accordance with GAAP.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all or all affected
Lenders in accordance with the terms of Section 13.3 and (b) has been approved
by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” and “Notes” are each defined in Section 2.9.

 

“Obligations” means all obligations of the Borrowers to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of any Borrower or other Loan Party arising under or in relation to
any Loan Document, in each case whether now existing or hereafter arising, due
or to become due, direct or indirect, absolute or contingent, and howsoever
evidenced, held or acquired; provided, however, that, with respect to any
Guarantor, Obligations guaranteed by such Guarantor shall exclude all Excluded
Swap Obligations.

 

“OFAC” means the United States Department of the Treasury Office of Foreign
Assets Control.

 

“OFAC Event” means the event specified in Section 8.16(c).

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including the Bank Secrecy Act, anti-money laundering laws
(including the Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a
the USA Patriot Act)), and all economic and trade sanction programs administered
by OFAC, any and all similar United States federal laws, regulations or
Executive Orders, and any similar laws, regulations or orders adopted by any
State within the United States.

 

“OFAC SDN List” means the list of Specially Designated Nationals and Blocked
Persons maintained by OFAC.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 



 -18- 

 

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.11).

 

“Participant” has the meaning assigned to such term in clause (d) of
Section 13.2.

 

“Participant Register” has the meaning specified in clause (d) of Section 13.2.

 

“Participating Interest” is defined in Section 2.2(e).

 

“Participating Lender” is defined in Section 2.2(e).

 

“Payment Default” means any default which continues beyond any grace period
expressed in any Loan Document as applicable thereto, in the payment when due of
(a) all or any part of the principal of or interest on the Loans (whether at the
stated maturity therefor at any other time provided for in this Agreement), or
(b) any Reimbursement Obligation, or (c) any fee or other Obligation payable
hereunder or under any other Loan Document.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, for each Lender, the percentage of the total Commitments
represented by such Lender’s Commitment or, if the Commitments have been
terminated or expired, the percentage of the total Revolving Credit Exposure
then outstanding held by such Lender.

 

“Permitted Acquisition” means any Acquisition by any member of the Hub Group
which satisfies each of the following requirements: (i) after giving effect to
the Acquisition, no Default or Event of Default has occurred and is continuing;
(ii) solely with respect to an Acquisition with aggregate consideration of
$150,000,000 or more, the Borrowers shall have delivered to the Administrative
Agent a Compliance Certificate reasonably acceptable to the Administrative Agent
evidencing that Borrowers’ Total Net Leverage Ratio, calculated on a pro forma
basis after giving effect to such Acquisition, would not exceed 3.00 to 1.00;
and (iii) in the case of the Acquisition of any Person, the board of directors
(or equivalent governing body) of the Person being acquired shall have approved
such Acquisition.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan other than a Multiemployer Plan
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code that is maintained by a member of the Controlled Group
for employees of a member of the Controlled Group.

 



 -19- 

 

 

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its subsidiaries under GAAP.

 

“Public Hub Company” is defined in the introductory paragraph hereof.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 2.2(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migrating, dumping, or disposing
into the indoor or outdoor environment, including the abandonment or discarding
of barrels, drums, containers, tanks or other receptacles containing or
previously containing any Hazardous Material.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. To the
extent provided in the last paragraph of Section 13.3, the Total Credit Exposure
of any Defaulting Lender shall be disregarded in determining Required Lenders at
any time. For purposes of this definition, a Lender, together with its Approved
Funds and Affiliates, shall constitute one and the same Lender; provided, in no
event shall the Required Lenders include fewer than two (2) unaffiliated Lenders
at any time when there are two (2) or more unaffiliated Lenders.

 

“Responsible Officer” of any person means any executive officer or financial
officer of such Person and any other officer or similar official thereof with
responsibility for the administration of the obligations of such person in
respect of this Agreement whose signature and incumbency shall have been
certified to the Administrative Agent on or after the Closing Date pursuant to
an incumbency certificate of the type contemplated by Section 7.2.

 

“Restricted Payment” is defined in Section 8.9 hereof.

 



 -20- 

 

 

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

 

“Revolving Facility” means the credit facility for making Revolving Loans and
Swingline Loans and issuing Letters of Credit described in Sections 2.1 and 2.2.

 

“Revolving Loan” is defined in Section 2.1 and, as so defined, includes a Base
Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder.

 

“Revolving Note” is defined in Section 2.9.

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.

 

“Sanctions” means any trade, economic or financial sanction administered or
enforced by the United States Government (including OFAC Sanctions Programs),
the United Nations Security Council, the European Union, Her Majesty’s Treasury
or other relevant sanctions authority.

 

“SEC” means the federal Securities and Exchange Commission, and any successor
thereto.

 

“Seller” means Estenson Logistics, LLC, a Nevada limited liability company.

 

“Senior Management” shall mean the chief executive officer, president, principal
financial officer, principal accounting officer (or, if there is no such
accounting officer, the controller), any executive vice president, any vice
president of the Public Hub Company in charge of a principal business unit,
division or function (such as sales, administration or finance) and any other
officer who performs a policy-making function for the Public Hub Company.

 

“Specified Acquisition Agreement Representations” is defined in Section 7.2
hereof.

 

“Specified Representations” means, with respect to each of the Loan Parties,
those representations and warranties set forth in Sections 6.1(a), 6.2 (solely
as it relates to the execution, delivery, performance and enforceability of the
Loan Documents), clause (a) of the first sentence of 6.3, 6.4 (in each case,
solely as it relates to the execution, delivery, performance and enforceability
of the Loan Documents), 6.5, 6.16, 6.20 and 6.21.

 

“Subsidiary” means any corporation or other Person more than 50% of the
outstanding Voting Stock of which is at the time directly or indirectly owned by
the Public Hub Company, by one or more of its Subsidiaries, or by the Public Hub
Company and one or more of its Subsidiaries.

 



 -21- 

 

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swing Note” is defined in Section 2.9.

 

“Swingline” means the credit facility for making one or more Swingline Loans
described in Section 2.1(b).

 

“Swingline Lender” means BMO, in its capacity as the Lender of Swingline Loans
hereunder, or any successor Lender acting in such capacity appointed pursuant to
Section 10.8 or 13.2.

 

“Swingline Lender’s Quoted Rate” is defined in Section 2.1(b).

 

“Swingline Loan” and “Swingline Loans” each is defined in Section 2.1(b).

 

“Swingline Sublimit” means $15,000,000, as reduced pursuant to the terms hereof.

 

“Target” means Estenson Logistics, LLC, a Delaware limited liability company.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means July 1, 2022, or such earlier date on which the
Commitments are terminated in whole pursuant to Section 2.10, 9.2 or 9.3.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

 

“Total Funded Debt” means, at any time the same is to be determined, the
aggregate of all Indebtedness of the Hub Group at such time, plus (without
duplication) all Indebtedness of any other Person which is directly or
indirectly guaranteed by any member of the Hub Group or which any member of the
Hub Group has agreed (contingently or otherwise) to purchase or otherwise
acquire or in respect of which any member of the Hub Group has otherwise assured
a creditor against loss (but in no event will include operating leases). In any
determination of Total Funded Debt, in the event the holder’s right of recovery
on any guaranty or similar obligation owed to such holder is limited in writing,
the holder’s right of recovery on, the Total Funded Debt attributable to such
guaranty or other instrument shall be the on-balance sheet portion of the amount
to which liability thereon has been so limited.

 

“Total Net Leverage Ratio” means, as of any date the same is to be determined,
the ratio of (a) Total Funded Debt as of such date, minus up to $50,000,000 in
Unrestricted Cash and Cash Equivalents of the Hub Group to (b) EBITDA for the
four consecutive fiscal quarters of the Public Hub Company ending on such date
or, if none so ended, most recently completed prior to such date.

 



 -22- 

 

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits based on the actuarial assumptions used by such Plan for annual
funding purposes, all determined as of the then most recent valuation date for
such Plan, but only to the extent that such excess represents a potential
liability of a member of the Controlled Group to the PBGC or the Plan under
Title IV of ERISA.

 

“Unrestricted Cash and Cash Equivalents” means all cash and Cash Equivalents on
the balance sheet of Public Hub Company which is not subject to any Lien (except
customary set-off rights of any depository bank or securities intermediary the
holder or administrators such investments), provided, that, there shall be
excluded therefrom the amount of any trustee-held funds, litigation reserves or
other self-insurance or captive insurance funds or any other funds that are set
aside or reserved in a manner so as to restrict the funds so that they are not
available to pay debt service on the Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
subsection (g) of Section 4.1.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the Public Hub Company
and/or one or more Wholly-Owned Subsidiaries within the meaning of this
definition.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 



 -23- 

 

 

Section 1.2. Interpretation; Changes in Accounting Principles. The foregoing
definitions are equally applicable to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. All references to time of day herein are
references to Chicago, Illinois, time unless otherwise specifically provided.
Where the character or amount of any asset or liability or item of income or
expense is required to be determined or any consolidation or other accounting
computation is required to be made for the purposes of this Agreement, it shall
be done in accordance with GAAP except where such principles are inconsistent
with the specific provisions of this Agreement; provided, however, that if any
change in GAAP would affect (or would result in a change in the method of
calculation of) any of the covenants set forth in Section 8 or any definition
related thereto, then the Borrowers and the Administrative Agent will negotiate
in good faith to amend in accordance with the terms of this Agreement all such
covenants and definitions as would be affected by such change in GAAP to the
extent necessary to maintain the economic terms of such covenants as in effect
under this Agreement immediately prior to giving effect to such changes in GAAP;
provided, further, however, that until the amendment of such covenants and
definitions shall have been agreed upon by the Borrowers and the Administrative
Agent, the covenants and definitions in effect immediately prior to such
amendment shall remain in effect and any determination of compliance with any
such covenant shall be construed in accordance with GAAP as in effect
immediately prior to such change in GAAP and consistently applied. All financial
and negative covenants that include a measurement of Indebtedness shall be
calculated without giving effect to any change to, or modification of, GAAP
after that date hereof which require operating leases to be recognized or
included on balance sheet. In computing financial ratios and other financial
calculations of the Hub Group required to be submitted pursuant to this
Agreement, all Indebtedness shall be calculated at par value irrespective of
whether any member of the Hub Group has elected the fair value option pursuant
to FASB Interpretation No. 159 – The Fair Value Option for Financial Assets and
Financial Liabilities – Including an amendment of FASB Statement No. 115
(February 2007).

 



 -24- 

 

 

Section 2. The Facilities.

 

Section 2.1. Revolving Facility.

 

(a) Commitments. Subject to the terms and conditions hereof, each Lender, by its
acceptance hereof, severally agrees to make a loan or loans (individually, a
“Revolving Loan,” and collectively for all the Lenders, the “Revolving Loans”)
in U.S. Dollars to the Borrowers from time to time on a revolving basis up to
the amount of such Lender’s Commitment, subject to any reductions thereof
pursuant to the terms hereof, before the Termination Date. The sum of the
aggregate principal amount of Revolving Loans, Swingline Loans, and L/C
Obligations at any time outstanding shall not exceed the Commitments in effect
at such time. Each Borrowing of Revolving Loans shall be made ratably by the
Lenders in proportion to their respective Percentages. As provided in
Section 2.5(a), the Borrowers may elect that each Borrowing of Revolving Loans
be either Base Rate Loans or Eurodollar Loans. Revolving Loans may be repaid and
the principal amount thereof reborrowed before the Termination Date, subject to
the terms and conditions hereof.

 

(b) Swingline Loans. (i)  Generally. Subject to the terms and conditions hereof,
as part of the Revolving Facility, the Swingline Lender will make loans in
U.S. Dollars to the Borrowers under the Swingline (individually, a “Swingline
Loan” and collectively, the “Swingline Loans”) which shall not in the aggregate
at any time outstanding exceed the Swingline Sublimit; provided, that the
Swingline Lender shall not be required to make a Swingline Loan to the extent it
would cause the sum of the (x) aggregate outstanding principal amount of
Swingline Loans plus (y) such Lender’s pro rata share of the outstanding
principal amount of Revolving Loans plus (z) such Lender’s pro rata share of the
outstanding L/C Obligations to exceed such Lender’s Commitment. Swingline Loans
may be availed of from time to time by either Borrower, and borrowings
thereunder may be repaid and used again during the period ending on the
Termination Date. Each Swingline Loan shall be in a minimum amount of $500,000
or such greater amount which is an integral multiple of $100,000. Each Swingline
Loan shall bear interest until maturity (whether by acceleration or otherwise)
at a rate per annum equal to (x) the rate per annum for Base Rate Loans as from
time to time in effect or (y) the Swingline Lender’s Quoted Rate (computed on
the basis of a year of 360 days for the actual number of days elapsed). Interest
on each Swingline Loan shall be due and payable by the Borrowers on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

 

(ii) Requests for Swingline Loans. The applicable Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
12:00 Noon (Chicago time) on the date upon which such Borrower requests that any
Swingline Loan be made, of the amount and date of such Swingline Loan, and, if
applicable, the Interest Period requested therefor. The Administrative Agent
shall promptly advise the Swingline Lender of any such notice received from
either Borrower. The Swingline Lender may in its discretion quote an interest
rate to the applicable Borrower at which the Swingline Lender would be willing
to make such Swingline Loan available to such Borrower for the Interest Period
so requested (the rate so quoted for a given Interest Period being herein
referred to as “Swingline Lender’s Quoted Rate”). The Borrowers acknowledge and
agree that any such interest rate quote will be given for immediate and
irrevocable acceptance. If the applicable Borrower does not so immediately
accept the Swingline Lender’s Quoted Rate for the full amount requested by such
Borrower for such Swingline Loan, the Swingline Lender’s Quoted Rate shall be
deemed immediately withdrawn. If the Swingline Lender’s Quoted Rate is not
accepted or otherwise does not apply, such Swingline Loan shall bear interest at
the rate per annum for Base Rate Loans as from time to time in effect. Subject
to the terms and conditions hereof, the proceeds of each Swingline Loan extended
to the Borrowers shall be deposited or otherwise wire transferred to the
Borrower’s Designated Disbursement Account or as the Borrowers, the
Administrative Agent, and the Swingline Lender may otherwise agree. Anything
contained in the foregoing to the contrary notwithstanding, the undertaking of
the Swingline Lender to make Swingline Loans shall be subject to all of the
terms and conditions of this Agreement (provided that the Swingline Lender shall
be entitled to assume that the conditions precedent to an advance of any
Swingline Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

 



 -25- 

 

 

(iii) Refunding Swingline Loans. In its sole and absolute discretion, the
Swingline Lender may at any time, on behalf of the Borrowers (which hereby
irrevocably authorize the Swingline Lender to act on their behalf for such
purpose) and with notice to the Borrowers and the Administrative Agent, request
each Lender to make a Revolving Loan in the form of a Base Rate Loan in an
amount equal to such Lender’s Percentage of the amount of the Swingline Loans
outstanding on the date such notice is given (which Loans shall thereafter bear
interest as provided for in Section 2.3(a)). Unless an Event of Default
described in Section 9.1(j) or 9.1(k) exists with respect to either Borrower,
regardless of the existence of any other Event of Default, each Lender shall
make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swingline Lender, in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 Noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swingline Lender to repay the outstanding Swingline Loans.

 

(iv) Participation in Swingline Loans. If any Lender refuses or otherwise fails
to make a Revolving Loan when requested by the Swingline Lender pursuant to
Section 2.1(b)(iii) above (because an Event of Default described in
Section 9.1(j) or 9.1(k) exists with respect to either Borrower or otherwise),
such Lender will, by the time and in the manner such Revolving Loan was to have
been funded to the Swingline Lender, purchase from the Swingline Lender an
undivided participating interest in the outstanding Swingline Loans in an amount
equal to its Percentage of the aggregate principal amount of Swingline Loans
that were to have been repaid with such Revolving Loans. From and after the date
of any such purchase, the parties hereto hereby acknowledge and agree that such
Swingline Loans shall thereafter bear interest as Base Rate Loans as provided
for in Section 2.1(b)(i)(x) above). Each Lender that so purchases a
participation in a Swingline Loan shall thereafter be entitled to receive its
Percentage of each payment of principal received on the Swingline Loan and of
interest received thereon accruing from the date such Lender funded to the
Swingline Lender its participation in such Loan. The several obligations of the
Lenders under this Section shall be absolute, irrevocable, and unconditional
under any and all circumstances whatsoever and shall not be subject to any
set-off, counterclaim or defense to payment which any Lender may have or have
had against either Borrower, any other Lender, or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or by any reduction or termination of the Commitments of
any Lender, and each payment made by a Lender under this Section shall be made
without any offset, abatement, withholding, or reduction whatsoever.

 



 -26- 

 

 

Section 2.2. Letters of Credit.

 

(a) General Terms. Subject to the terms and conditions hereof, as part of the
Revolving Facility, the L/C Issuer shall issue standby and commercial letters of
credit (each, a “Letter of Credit”) for the account of either Borrower in an
aggregate undrawn face amount of up to the L/C Sublimit. Each Letter of Credit
shall be issued by the L/C Issuer, but each Lender shall be obligated to
reimburse the L/C Issuer for such Lender’s Percentage of the amount of each
drawing thereunder and, accordingly, Letters of Credit shall constitute usage of
the Commitment of each Lender pro rata in an amount equal to its Percentage of
the L/C Obligations then outstanding. Notwithstanding anything herein to the
contrary, effective as of the Closing Date, the Existing L/Cs (all of the
Existing L/Cs are listed and described in Schedule 2.2 hereto) issued by Bank of
Montreal or BMO Harris Bank N.A., as applicable, and the Applications provided
in connection therewith shall each constitute a “Letter of Credit” and an
“Application”, as applicable, hereunder for all purposes of the Agreement to the
same extent, and with the same force and effect, as if such Existing L/Cs had
been issued at the request of the Borrowers hereunder. All references to “L/C
Issuer” shall be deemed to be references to Bank of Montreal and/or BMO Harris
Bank N.A., as applicable, with respect to Existing L/Cs.

 

(b) Applications. At any time before the Termination Date, the L/C Issuer shall,
at the request of either Borrower, issue one or more Letters of Credit in
U.S. Dollars, in a form reasonably satisfactory to the L/C Issuer, with
expiration dates no later than 12 months from the date of issuance (or which are
cancelable not later than 12 months from the date of issuance and each renewal),
in an aggregate face amount for all Borrowers as set forth above, upon the
receipt of an application duly executed by the relevant Borrower for the
relevant Letter of Credit in the form then customarily prescribed by the
L/C Issuer for the Letter of Credit requested (each an “Application”); provided,
however, that if the expiration date of any Letter of Credit issued hereunder
extends past the Termination Date, the Borrowers hereby agree to cause Cash
Collateral to be posted with the Administrative Agent on or before the date
thirty (30) days prior to the Termination Date as then in effect (provided that
if the request for such Letter of Credit is made within the thirty (30) day
period prior to the Termination Date, the Borrowers hereby agree to cause Cash
Collateral to be posted with the Administrative Agent as a condition to the
issuance of the requested Letter of Credit), in an amount equal to 105% of the
face amount of such Letter of Credit (which shall be held by the Administrative
Agent pursuant to the terms of Section 9.4). The Borrowers, the Administrative
Agent and the Lenders acknowledge and agree that the L/C Issuer may agree to
extend or renew a Letter of Credit issued under this Agreement after the
Termination Date. In consideration of any such extension or renewal, Borrowers
agree that all Cash Collateral posted with respect to any such Letter of Credit
issued under this Agreement shall continue to be pledged to, and subject to the
security interest of, the Administrative Agent, for the benefit of the L/C
Issuer, after the Termination Date as collateral security for any Reimbursement
Obligations related to such Letter of Credit and any extension or renewal
thereof. The Borrowers agree that if on the Termination Date any Letters of
Credit which have not previously been Cash Collateralized remain outstanding or
have not been returned to the L/C Issuer for cancellation or otherwise
cancelled, the Borrowers shall then deliver to the Administrative Agent, without
notice or demand, Cash Collateral in an amount equal to 105% of the aggregate
amount of each such Letter of Credit (which shall be held by the Administrative
Agent pursuant to the terms of Section 9.4). Notwithstanding anything contained
in any Application to the contrary: (i) the Borrowers shall be jointly and
severally liable for all obligations in respect of each Letter of Credit and
shall pay fees in connection with each Letter of Credit as set forth in
Section 3.1, (ii) except as otherwise provided herein or in Sections 2.7, 2.12
or 2.13, unless an Event of Default exists, the L/C Issuer will not call for the
funding by the Borrowers of any amount under a Letter of Credit before being
presented with a drawing thereunder, (iii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, except as otherwise provided for in Section 2.5(c), the
Borrowers’ obligations to reimburse the L/C Issuer for the amount of such
drawing shall bear interest (which the Borrowers hereby jointly and severally
promise to pay) from and after the date such drawing is paid at a rate per annum
equal to the sum of the Applicable Margin plus the Base Rate from time to time
in effect (computed on the basis of a year of 365 or 366 days, as the case may
be, and the actual number of days elapsed), and (iv) the L/C Issuer will
promptly notify the applicable Borrower of the presentment to the L/C Issuer of
any demand for payment by the L/C Issuer under any Letter of Credit, together
with notice of the amount of such payment and the date such payment shall be
made. If the L/C Issuer issues any Letter of Credit with an expiration date that
is automatically extended, unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
unless the Administrative Agent or the Required Lenders instruct the L/C Issuer
otherwise, the L/C Issuer will give such notice of non-renewal before the time
necessary to prevent such automatic extension if before such required notice
date: (i) the expiration date of such Letter of Credit if so extended would be
after the Termination Date, (ii) the Commitments have been terminated, or
(iii) an Event of Default exists and either the Administrative Agent or the
Required Lenders (with notice to the Administrative Agent) have given the
L/C Issuer instructions to not permit the extension of the expiration date of
such Letter of Credit. The L/C Issuer agrees to issue amendments to the
Letter(s) of Credit increasing the amount, or extending the expiration date,
thereof at the request of either Borrower subject to the conditions of Section 7
and the other terms of this Section.

 



 -27- 

 

 

(c) The Reimbursement Obligations. Subject to Section 2.2(b), the obligation of
the Borrowers to reimburse the L/C Issuer for all drawings under a Letter of
Credit (a “Reimbursement Obligation”) shall be governed by the Application
related to such Letter of Credit, except that reimbursement shall be made by no
later than 12:00 Noon (Chicago time) on the date when each drawing is to be paid
if the relevant Borrower has been informed of such drawing by the L/C Issuer on
or before 10:00 a.m. (Chicago time) on the date when such drawing is to be paid
or, if notice of such drawing is given to such Borrower after 10:00 a.m.
(Chicago time) on the date when such drawing is to be paid, by no later than
12:00 Noon (Chicago time) on the following Business Day, in immediately
available funds at the Administrative Agent’s principal office in Chicago,
Illinois, or such other office as the Administrative Agent may designate in
writing to the Borrowers (who shall thereafter cause to be distributed to the
L/C Issuer such amount(s) in like funds); provided, that the Borrowers may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.1 or 2.5 that such payment be financed with a Borrowing of
Revolving Loans or a Swingline Loan in an equivalent amount and, to the extent
so financed, the Borrowers’ obligation to make such payment shall be discharged
and replaced by the resulting Borrowing of Revolving Loans or Swingline Loan. If
the Borrowers do not make any such reimbursement payment on the date due and the
Participating Lenders fund their participations therein in the manner set forth
in Section 2.2(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 2.2(e) below.

 



 -28- 

 

 

(d) Obligations Absolute. The Borrowers’ obligations to reimburse L/C
Obligations shall be absolute, unconditional and irrevocable, and shall be
performed strictly in accordance with the terms of this Agreement and the
relevant Application under any and all circumstances whatsoever and irrespective
of (i) any lack of validity or enforceability of any Letter of Credit or this
Agreement, or any term or provision therein, (ii) any draft or other document
presented under a Letter of Credit proving to be forged, fraudulent or invalid
in any respect or any statement therein being untrue or inaccurate in any
respect, (iii) payment by the L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not strictly comply with the
terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. None of
the Administrative Agent, the Lenders, or the L/C Issuer shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the L/C Issuer; provided
that the foregoing shall not be construed to excuse the L/C Issuer from
liability to the relevant Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrowers and each other Loan Party to the extent permitted by Applicable
Law) suffered by such Borrower or any Loan Party that are caused by the
L/C Issuer’s failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
parties hereto expressly agree that, in the absence of gross negligence, bad
faith or willful misconduct on the part of the L/C Issuer (as determined by a
court of competent jurisdiction by final and nonappealable judgment), the
L/C Issuer shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
L/C Issuer may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

 



 -29- 

 

 

(e) The Participating Interests. Each Lender (other than the Lender acting as
L/C Issuer in issuing the relevant Letter of Credit), by its acceptance hereof,
severally agrees to purchase from the L/C Issuer, and the L/C Issuer hereby
agrees to sell to each such Lender (a “Participating Lender”), an undivided
percentage participating interest (a “Participating Interest”), to the extent of
its Percentage, in each Letter of Credit issued by, and each Reimbursement
Obligation owed to, the L/C Issuer. Upon any failure by the Borrowers to pay any
Reimbursement Obligation at the time required on the date the related drawing is
to be paid, as set forth in Section 2.2(c) above, or if the L/C Issuer is
required at any time to return to either Borrower or to a trustee, receiver,
liquidator, custodian or other Person any portion of any payment of any
Reimbursement Obligation, each Participating Lender shall, not later than the
Business Day it receives a certificate in the form of Exhibit A hereto from the
L/C Issuer (with a copy to the Administrative Agent) to such effect, if such
certificate is received before 1:00 p.m. (Chicago time), or not later than
1:00 p.m. (Chicago time) the following Business Day, if such certificate is
received after such time, pay to the Administrative Agent for the account of the
L/C Issuer an amount equal to such Participating Lender’s Percentage of such
unpaid or recaptured Reimbursement Obligation together with interest on such
amount accrued from the date the related payment was made by the L/C Issuer to
the date of such payment by such Participating Lender at a rate per annum equal
to: (i) from the date the related payment was made by the L/C Issuer to the date
two (2) Business Days after payment by such Participating Lender is due
hereunder, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation for each such day and (ii) from the date two (2) Business Days
after the date such payment is due from such Participating Lender to the date
such payment is made by such Participating Lender, the Base Rate in effect for
each such day. Each such Participating Lender shall thereafter be entitled to
receive its Percentage of each payment received in respect of the relevant
Reimbursement Obligation and of interest paid thereon, with the L/C Issuer
retaining its Percentage thereof as a Lender hereunder. The several obligations
of the Participating Lenders to the L/C Issuer under this Section shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against either
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or by any reduction or
termination of any Commitment of any Lender, and each payment by a Participating
Lender under this Section shall be made without any offset, abatement,
withholding or reduction whatsoever.

 

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Percentages, indemnify the L/C Issuer (to the extent not reimbursed
by the Borrowers) against any cost, expense (including reasonable counsel fees
and disbursements), claim, demand, action, loss or liability (except such as
result from such L/C Issuer’s gross negligence, bad faith or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment) that the L/C Issuer may suffer or incur in connection with any Letter
of Credit issued by it. The obligations of the Participating Lenders under this
subsection (f) and all other parts of this Section shall survive termination of
this Agreement and of all Applications, Letters of Credit, and all drafts and
other documents presented in connection with drawings thereunder.

 



 -30- 

 

 

(g) Manner of Requesting a Letter of Credit. The relevant Borrower shall provide
at least five (5) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by such Borrower and, in the case of an extension or
amendment or an increase in the amount of a Letter of Credit, a written request
therefor, in a form reasonably acceptable to the Administrative Agent and the
L/C Issuer, in each case, together with the fees called for by this Agreement,
to the extent then payable. The Administrative Agent shall promptly notify the
L/C Issuer of the Administrative Agent’s receipt of each such notice (and the
L/C Issuer shall be entitled to assume that the conditions precedent to any such
issuance, extension, amendment or increase have been satisfied unless notified
to the contrary by the Administrative Agent or the Required Lenders) and the
L/C Issuer shall promptly notify the Administrative Agent and the Lenders of the
issuance of the Letter of Credit so requested.

 

(h) Replacement of the L/C Issuer. The L/C Issuer may be replaced at any time by
written agreement among the Borrowers, the Administrative Agent, the replaced
L/C Issuer, and the successor L/C Issuer. The Administrative Agent shall notify
the Lenders of any such replacement of the L/C Issuer. At the time any such
replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer. From and after the effective
date of any such replacement (i) the successor L/C Issuer shall have all the
rights and obligations of the L/C Issuer under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“L/C Issuer” shall be deemed to refer to such successor or to any previous
L/C Issuer, or to such successor and all previous L/C Issuers, as the context
shall require. After the replacement of an L/C Issuer hereunder, the replaced
L/C Issuer shall remain a party hereto and shall continue to have all the rights
and obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 2.3. Applicable Interest Rates.

 

(a) Base Rate Loans. Each Base Rate Loan made or maintained by a Lender shall
bear interest computed on the basis of a year of 365 or 366 days, as the case
may be (360 days, in the case of clause (c) of the definition of Base Rate
relating to the LIBOR Quoted Rate), and the actual days elapsed on the unpaid
principal amount thereof from the date such Loan is advanced, or created by
conversion from a Eurodollar Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Base Rate from time to time in effect, payable by the Borrowers on each
Interest Payment Date and at maturity (whether by acceleration or otherwise).

 

(b) Eurodollar Loans. Each Eurodollar Loan made or maintained by a Lender shall
bear interest during each Interest Period it is outstanding (computed on the
basis of a year of 360 days and actual days elapsed) on the unpaid principal
amount thereof from the date such Loan is advanced or continued, or created by
conversion from a Base Rate Loan, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the Adjusted LIBOR applicable for such Interest Period, payable by the Borrowers
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

 



 -31- 

 

 

(c) Rate Determinations. The Administrative Agent shall determine each interest
rate applicable to the Loans and the Reimbursement Obligations hereunder, and
its determination thereof shall be conclusive and binding except in the case of
manifest error.

 

Section 2.4. Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each Borrowing
of Base Rate Loans advanced hereunder shall be in an amount not less than
$500,000 (or such greater amount which is an integral multiple of $100,000).
Each Borrowing of Eurodollar Loans advanced, continued or converted hereunder
shall be in an amount equal to $500,000 or such greater amount which is an
integral multiple of $100,000. Without the Administrative Agent’s consent, there
shall not be more than eight (8) Borrowings of Eurodollar Loans outstanding
hereunder at any one time.

 

Section 2.5. Manner of Borrowing Loans and Designating Applicable Interest
Rates.

 

(a) Notice to the Administrative Agent. Either Borrower shall give notice to the
Administrative Agent by no later than 10:00 a.m. (Chicago time): (i) at least
three (3) Business Days before the date on which such Borrower requests the
Lenders to advance a Borrowing of Eurodollar Loans and (ii) on the date such
Borrower requests the Lenders to advance a Borrowing of Base Rate Loans. The
Loans included in each Borrowing shall bear interest initially at the type of
rate specified in such notice of a new Borrowing. Thereafter, subject to the
terms and conditions hereof, either Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing or, subject
to the minimum amount requirement for each outstanding Borrowing set forth in
Section 2.4, a portion thereof, as follows: (i) if such Borrowing is of
Eurodollar Loans, on the last day of the Interest Period applicable thereto,
either Borrower may continue part or all of such Borrowing as Eurodollar Loans
or convert part or all of such Borrowing into Base Rate Loans or (ii) if such
Borrowing is of Base Rate Loans, on any Business Day, either Borrower may
convert all or part of such Borrowing into Eurodollar Loans for an Interest
Period or Interest Periods specified by such Borrower. The Borrowers shall give
all such notices requesting the advance, continuation or conversion of a
Borrowing to the Administrative Agent by telephone, telecopy, or other
telecommunication device acceptable to the Administrative Agent (which notice
shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing in a manner acceptable to the Administrative Agent),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form reasonably acceptable to the Administrative Agent. Notice of the
continuation of a Borrowing of Eurodollar Loans for an additional Interest
Period or of the conversion of part or all of a Borrowing of Base Rate Loans
into Eurodollar Loans must be given by no later than 10:00 a.m. (Chicago time)
at least three (3) Business Days before the date of the requested continuation
or conversion. All such notices concerning the advance, continuation or
conversion of a Borrowing shall specify the date of the requested advance,
continuation or conversion of a Borrowing (which shall be a Business Day), the
amount of the requested Borrowing to be advanced, continued or converted, the
type of Loans to comprise such new, continued or converted Borrowing and, if
such Borrowing is to be comprised of Eurodollar Loans, the Interest Period
applicable thereto. Upon notice to the Borrowers by the Administrative Agent or
the Required Lenders (or, in the case of an Event of Default under
Section 9.1(j) or 9.1(k) with respect to either Borrower, without notice), no
Borrowing of Eurodollar Loans shall be advanced, continued, or created by
conversion if any Default then exists. The Borrowers agree that the
Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any Person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 



 -32- 

 

 

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from either Borrower received pursuant to Section 2.5(a) above and, if
such notice requests the Lenders to make Eurodollar Loans, the Administrative
Agent shall give notice to the relevant Borrower and each Lender by like means
of the interest rate applicable thereto promptly after the Administrative Agent
has made such determination.

 

(c) Borrowers’ Failure to Notify. If both Borrowers fail to give notice pursuant
to Section 2.5(a) above of the continuation or conversion of any outstanding
principal amount of a Borrowing of Eurodollar Loans before the last day of its
then current Interest Period within the period required by Section 2.5(a) and
such Borrowing is not prepaid in accordance with Section 2.7(a), such Borrowing
shall automatically be converted into a Borrowing of Base Rate Loans. In the
event both Borrowers fail to give notice pursuant to Section 2.5(a) above of a
Borrowing equal to the amount of a Reimbursement Obligation and has not notified
the Administrative Agent by 12:00 noon (Chicago time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, the Borrowers shall
be deemed to have requested a Borrowing of Base Rate Loans under the Revolving
Facility (or, at the option of the Swingline Lender, under the Swingline) on
such day in the amount of the Reimbursement Obligation then due, which Borrowing
shall be applied to pay the Reimbursement Obligation then due.

 

(d) Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on the date
of any requested advance of a new Borrowing, subject to Section 7, each Lender
shall make available its Loan comprising part of such Borrowing in funds
immediately available at the principal office of the Administrative Agent in
Chicago, Illinois (or at such other location as the Administrative Agent shall
designate). The Administrative Agent shall make the proceeds of each new
Borrowing available to the relevant Borrower at the Administrative Agent’s
principal office in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of the Borrowers’ Designated Disbursement Account or as
the relevant Borrower and the Administrative Agent may otherwise agree.

 

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date on which
such Lender is scheduled to make payment to the Administrative Agent of the
proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the relevant Borrower the proceeds of the Loan to be made by such Lender and,
if any Lender has not in fact made such payment to the Administrative Agent,
such Lender shall, on demand, pay to the Administrative Agent the amount made
available to the relevant Borrower attributable to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was made available to such Borrower and ending on (but excluding)
the date such Lender pays such amount to the Administrative Agent at a rate per
annum equal to: (i) from the date the related advance was made by the
Administrative Agent to the date two (2) Business Days after payment by such
Lender is due hereunder, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the relevant Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 4.5 so that the Borrowers will have no
liability under such Section with respect to such payment. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 



 -33- 

 

 

Section 2.6. Maturity of Loans. Each Loan, both for principal and interest not
sooner paid, shall mature and be due and payable by the Borrowers on the
Termination Date.

 

Section 2.7. Prepayments.

 

(a) Optional. The Borrowers may prepay in whole or in part (but, if in part,
then: (i) if such Borrowing is of Base Rate Loans, in an amount not less than
$500,000 and (ii) if such Borrowing is of Eurodollar Loans, in an amount not
less than $500,000), without premium or penalty, but subject to amounts, if any,
due to the Lenders under Section 4.5, (x) upon not less than three (3) Business
Days’ prior written notice by either Borrower to the Administrative Agent in the
case of any prepayment of a Borrowing of Eurodollar Loans and (y) upon notice by
either Borrower to the Administrative Agent no later than 10:00 a.m. (Chicago
time) on the date of prepayment in the case of a Borrowing of Base Rate Loans
(or, in any case, such shorter period of time then agreed to by the
Administrative Agent), such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans or
Swingline Loans, accrued interest thereon to the date fixed for prepayment plus
any amounts, if any, due the Lenders under Section 4.5.

 

(b) Mandatory. The Borrowers shall, on each date the Commitments are reduced
pursuant to Section 2.10, prepay the Swingline Loans, Revolving Loans, and, if
necessary, prefund the L/C Obligations by the amount, if any, necessary to
reduce the sum of the aggregate principal amount of Swingline Loans, Revolving
Loans, and L/C Obligations then outstanding to the amount to which the
Commitments have been so reduced. Unless the Borrowers otherwise direct,
prepayments of Loans under this Section 2.7(b) shall be applied first to
Borrowings of Base Rate Loans until payment in full thereof with any balance
applied to Borrowings of Eurodollar Loans in the order in which their Interest
Periods expire. Each prepayment of Loans under this Section 2.7(b) shall be made
by the payment of the principal amount to be prepaid and, in the case of any
Eurodollar Loans or Swingline Loans, accrued interest thereon to the date of
prepayment together with any amounts due, if any, to the Lenders under
Section 4.5. Each prefunding of L/C Obligations shall be made in accordance with
Section 9.4.

 



 -34- 

 

 

(c) Borrowings. Any amount of Swingline Loans and Revolving Loans paid or
prepaid before the Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.

 

Section 2.8. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Payment Default exists or after acceleration, the Borrowers
shall pay interest (after as well as before entry of judgment thereon to the
extent permitted by law) on the principal amount of all Loans and Reimbursement
Obligations, letter of credit fees and other amounts at a rate per annum equal
to:

 

(a) for any Base Rate Loan or any Swingline Loan bearing interest based on the
Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate from
time to time in effect;

 

(b) for any Eurodollar Loan or any Swingline Loan bearing interest at the
Swingline Lender’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such Payment Default or acceleration until the end
of the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of 2.0% plus the Applicable Margin for Base Rate Loans plus the
Base Rate from time to time in effect;

 

(c) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 2.2 with respect to such Reimbursement Obligation;

 

(d) for the undrawn amount of any Letter of Credit, the sum of 2.0% plus the L/C
Participation Fee due under Section 3.1(b) with respect to such Letter of
Credit; and

 

(e) for any other amount owing hereunder not covered by clauses (a) through (d)
above, the sum of 2% plus the Applicable Margin plus the Base Rate from time to
time in effect;

 

provided, however, that in the absence of acceleration pursuant to Section 9.2
or 9.3, any adjustments pursuant to this Section shall be made at the election
of the Administrative Agent, acting at the request or with the consent of the
Required Lenders, with written notice to the Borrowers (which election may be
retroactively effective to the date of such Payment Default). While any Payment
Default exists or after acceleration, interest shall be paid on demand of the
Administrative Agent at the request or with the consent of the Required Lenders.

 

Section 2.9. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 



 -35- 

 

 

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrowers and each Lender’s share thereof.

 

(c) The entries maintained in the accounts maintained pursuant to
subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the joint and several obligation of the
Borrowers to repay the Obligations in accordance with their terms.

 

(d) Any Lender may request that its Loans be evidenced by a promissory note or
notes in the forms of Exhibit D-1 (in the case of its Revolving Loans and
referred to herein as a “Revolving Note”), or D-2 (in the case of its Swingline
Loans and referred to herein as a “Swing Note”), as applicable (the Revolving
Notes and Swing Notes being hereinafter referred to collectively as the “Notes”
and individually as, a “Note”). In such event, the Borrowers shall prepare,
execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Commitment or Swingline
Sublimit, as applicable. Thereafter, the Loans evidenced by such Note or Notes
and interest thereon shall at all times (including after any assignment pursuant
to Section 13.2) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 13.2, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Loans once again be evidenced as described
in subsections (a) and (b) above.

 

Section 2.10. Commitment Terminations. The Borrowers shall have the right at any
time and from time to time, upon three (3) Business Days’ prior written notice
to the Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Commitments without premium or penalty
and in whole or in part, any partial termination to be (i) in an amount not less
than $5,000,000 and (ii) allocated ratably among the Lenders in proportion to
their respective Percentages, provided that the Commitments may not be reduced
to an amount less than the sum of the aggregate principal amount of Swingline
Loans, Revolving Loans, and L/C Obligations then outstanding. Any termination of
the Commitments below the L/C Sublimit or the Swingline Sublimit then in effect
shall reduce the L/C Sublimit and Swingline Sublimit, as applicable, by a like
amount. The Administrative Agent shall give prompt notice to each Lender of any
such termination of the Commitments.

 

Section 2.11. Replacement of Lenders. If any Lender requests compensation under
Section 4.4, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 4.1 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 4.7, or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrowers may, at their sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 13.2), all of its interests, rights (other
than its existing rights to payments pursuant to Section 4.1 or Section 4.4) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

 



 -36- 

 

 

(i) the Borrowers shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 13.2;

 

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and funded participations in L/C Obligations,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 4.5 as if the Loans owing to it were prepaid rather than assigned) from
the assignee (to the extent of such outstanding principal and accrued interest
and fees) or the Borrowers (in the case of all other amounts);

 

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 4.4 or payments required to be made pursuant to Section 4.1, such
assignment will result in a reduction in such compensation or payments
thereafter;

 

(iv) such assignment does not conflict with Applicable Law; and

 

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each Lender agrees that if the Borrowers exercise their option
hereunder to cause an assignment by such Lender as a Lender that requests
compensation under Section 4.4, or if the Borrowers are required to pay any
Indemnified Taxes or additional amounts to such Lender or any Governmental
Authority for the account of such Lender pursuant to Section 4.1, or as a
Non-Consenting Lender or Defaulting Lender, such Lender shall, promptly after
receipt of written notice of such election, execute and deliver all
documentation necessary to effect such assignment in accordance with Section
13.2. In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 13.2 on behalf of such Lender and any such
documentation so executed by the Administrative Agent shall be effective for
purposes of documenting an assignment pursuant to Section 13.2.

 



 -37- 

 

 

Section 2.12. Defaulting Lenders.

 

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:

 

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

 

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.6 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.13; fourth, as the Borrowers
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrowers, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.13; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or the Swingline Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrowers
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrowers against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 7.1 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with their Percentages of the relevant Commitments
without giving effect to Section 2.12(a)(iv) below. Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.12(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 



 -38- 

 

 

(iii) Certain Fees.

 

(A) No Defaulting Lender shall be entitled to receive any commitment fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

 

(B) Each Defaulting Lender shall be entitled to receive L/C Participation Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.13.

 

(C) With respect to any L/C Participation Fee not required to be paid to any
Defaulting Lender pursuant to clause (B) above, the Borrowers shall (x) pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swingline Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

 

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that such reallocation does not cause the
aggregate Revolving Loans and interests in L/C Obligations and Swingline Loans
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment.
Subject to Section 13.21, no reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Lender arising
from that Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

 

(v) Cash Collateral; Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrowers
shall, without prejudice to any right or remedy available to them hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C Issuer’s
Fronting Exposure in accordance with the procedures set forth in Section 2.13.

 



 -39- 

 

 

(b) Defaulting Lender Cure. If the Borrowers, the Administrative Agent, the
Swingline Lender and each L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages (without giving effect to Section 2.12(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no L/C Issuer shall be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

Section 2.13. Cash Collateral for Fronting Exposure. At any time that there
shall exist a Defaulting Lender, within one (1) Business Day following the
written request of the Administrative Agent or any L/C Issuer (with a copy to
the Administrative Agent) the Borrowers shall Cash Collateralize the L/C
Issuers’ Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.12(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in an amount not less than the Minimum Collateral
Amount.

 

(a) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grant to the Administrative
Agent, for the benefit of the L/C Issuers, and agree to maintain, a first
priority security interest in all such Cash Collateral as security for such
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (b) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuers as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

(b) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.13 or Section 2.12 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations (including, as to Cash Collateral provided by a Defaulting Lender,
any interest accrued on such obligation) for which the Cash Collateral was so
provided, prior to any other application of such property as may otherwise be
provided for herein.

 



 -40- 

 

 

(c) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.13(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and each L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 2.12, the
Person providing Cash Collateral and each L/C Issuer may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; and provided, further that to the extent that such Cash
Collateral was provided by the Borrowers or any other Loan Party, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Loan Documents.

 

Section 2.14. Increase in Commitments. The Borrowers may, on any Business Day
after the Closing Date but prior to the Termination Date (without the consent of
the Administrative Agent or any Lender), increase the aggregate amount of the
Commitments by delivering an Increase Request substantially in the form attached
hereto as Exhibit E (or in such other form reasonably acceptable to the
Administrative Agent) to the Administrative Agent at least five (5) Business
Days prior to the desired effective date of such increase (each, an “Increase”)
identifying an additional Lender (or additional Commitment for an existing
Lender) and the amount of its Commitment (or additional amount of its
Commitment); provided, however, that:

 

(a) the aggregate amount of all such Increases shall not exceed $150,000,000 and
any such Increase shall be in an amount not less than $10,000,000 (or such
lesser amount then agreed to by the Administrative Agent);

 

(b) no Default or Event of Default shall have occurred and be continuing at the
time of the request or the effective date of the Increase;

 

(c) the Administrative Agent shall have received a Compliance Certificate
reasonably acceptable to the Administrative Agent evidencing pro forma
compliance with the financial covenants set forth in Section 8.15 after giving
effect to such Increase; and

 

(d) each of the representations and warranties set forth herein and in the other
Loan Documents shall be and remain true and correct in all material respects on
the effective date of such Increase (where not already qualified by materiality,
otherwise in all respects), except to the extent the same expressly relate to an
earlier date, in which case they shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such earlier date.

 

The effective date of the Increase shall be agreed upon by the Borrowers and the
Administrative Agent. Upon the effectiveness thereof, Schedule 2.1 shall be
deemed amended to reflect the Increase and the new Lender (or, if applicable,
existing Lender) shall advance Loans in an amount sufficient such that after
giving effect to its Loans, each Lender shall have outstanding its Percentage of
all Loans outstanding under the Commitments. It shall be a condition to such
effectiveness that (A) if any Eurodollar Loans are outstanding on the date of
such effectiveness, such Eurodollar Loans shall be deemed to be prepaid on such
date and the Borrowers shall pay any amounts owing to the Lenders pursuant to
Section 4.5 and (B) the Borrowers shall not have terminated any portion of the
Commitments pursuant to Section 2.10. The Borrowers jointly and severally agree
to pay the reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent (including reasonable and documented attorneys' fees)
relating to any Increase. Notwithstanding anything herein to the contrary, no
Lender shall have any obligation to increase its Commitment and no Lender’s
Commitment shall be increased without its consent thereto, and each Lender may
at its option, unconditionally and without cause, decline to increase its
Commitment.

 



 -41- 

 

 

Section 2.15. Joint and Several. Each Borrower hereby unconditionally and
irrevocably agrees it is jointly and severally liable to the Administrative
Agent and the Lenders for the Obligations arising under this Agreement and the
Loan Documents, including those amounts due under Sections 2, 3, 4, 12 and 13.
In furtherance thereof, each Borrower agrees that wherever in this Agreement it
is provided that a Borrower is liable for a payment, such obligation is the
joint and several obligation of each Borrower. Each Borrower acknowledges and
agrees that its joint and several liability under this Agreement and the Loan
Documents is absolute and unconditional and shall not in any manner be affected
or impaired by any acts or omissions whatsoever by the Administrative Agent or
the Lenders. Each Borrower’s liability for the Obligations arising under this
Agreement and the Loan Documents shall not in any manner be impaired or affected
by who receives or uses the proceeds of the Loans, Letters of Credit or for what
purposes such proceeds are used, and each Borrower waives notice of borrowing
requests issued by, and Loans and other extensions of credit made to, other
Borrowers. Each Borrower hereby agrees not to exercise or enforce any right of
exoneration, contribution, reimbursement, recourse or subrogation available to
such Borrower against any party liable for payment under this Agreement and the
Loan Documents unless and until the Administrative Agent and the Lenders have
been paid in full and all of the Obligations are satisfied and discharged. Each
Borrower’s joint and several liability hereunder with respect to the Obligations
shall, to the fullest extent permitted by Applicable Law, be the unconditional
liability of such Borrower irrespective of (i) the validity, enforceability,
avoidance or subordination of any of the Obligations or of any other document
evidencing all or any part of the Obligations, (ii) the absence of any attempt
to collect any of the Obligations from any other Loan Party or any security
therefor, or the absence of any other action to enforce the same, (iii) the
amendment, modification, waiver, consent, extension, forbearance or granting of
any indulgence by Administrative Agent or any Lender with respect to any
provision of any instrument executed by any other Loan Party evidencing or
securing the payment of any of the Obligations, or any other agreement now or
hereafter executed by any other Loan Party and delivered to Administrative Agent
or any Lender, (iv) the release or compromise, in whole or in part, of the
liability of any other Loan Party for the payment of any of the Obligations, (v)
any increase in the amount of the Obligations beyond any limits imposed herein
or in the amount of any interest, fees or other charges payable in connection
therewith, in each case, if consented to by any Borrower, or any decrease in the
same, or (vi) any other circumstance that might constitute a legal or equitable
discharge or defense of any Loan Party. After the occurrence and during the
continuance of any Event of Default, Administrative Agent may proceed directly
and at once, without notice to any Borrower, against any or all of Loan Parties
to collect and recover all or any part of the Obligations, without first
proceeding against any other Loan Party or against any security for the payment
or performance of any of the Obligations, and each Borrower waives any provision
that might otherwise require Administrative Agent under Applicable Law to pursue
or exhaust its remedies against any security for the payment or performance of
any of the Obligations or other Loan Party before pursuing such Borrower or its
Property. Each Borrower consents and agrees that neither the Administrative
Agent or any Lender shall be under any obligation to marshal any assets in favor
of any Loan Party or against or in payment of any or all of the Obligations.

 



 -42- 

 

 

Section 3. Fees.

 

Section 3.1. Fees.

 

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
ratable account of the Lenders in accordance with their Percentages a commitment
fee at the rate per annum equal to the Applicable Margin (computed on the basis
of a year of 360 days and the actual number of days elapsed) times the daily
amount by which the aggregate Commitments exceeds the principal amount of
Revolving Loans and L/C Obligations then outstanding. For the avoidance of
doubt, the principal amount of Swingline Loans shall not be counted towards or
considered usage of the Commitments for purposes of this Section. Such
commitment fee shall be payable quarterly in arrears on the last day of each
March, June, September, and December in each year (commencing on the first such
date occurring after the Closing Date) and on the Termination Date, unless the
Commitments are terminated in whole on an earlier date, in which event the
commitment fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

 

(b) Letter of Credit Fees. On the date of issuance or extension, or increase in
the amount, of any Letter of Credit pursuant to Section 2.2, the Borrowers shall
pay to the L/C Issuer for its own account a fronting fee equal to 0.125% of the
face amount of (or of the increase in the face amount of) such Letter of Credit.
Quarterly in arrears, on the last day of each March, June, September, and
December, commencing on the first such date occurring after the Closing Date,
the Borrowers shall pay to the Administrative Agent, for the ratable benefit of
the Lenders in accordance with their Percentages, a letter of credit fee (the
“L/C Participation Fee”) at a rate per annum equal to the Applicable Margin
(computed on the basis of a year of 360 days and the actual number of days
elapsed) in effect during each day of such quarter applied to the daily average
amount available for drawing under all Letters of Credit outstanding during such
quarter; provided, however, that with respect to the Existing L/Cs existing on
the Closing Date, the first such calculation of such fees shall be on the daily
average amount available for drawing under all Existing L/Cs during the period
from the Closing Date through the end of such calendar quarter. In addition, the
Borrowers shall pay to the L/C Issuer, for its own account, the L/C Issuer’s
customary documentary and processing charges in connection with the issuance,
amendment, cancellation, negotiation, drawing under or transfer of any Letter of
Credit.

 

(c) Administrative Agent Fees. The Borrowers shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to among the Administrative
Agent and the Borrowers in a fee letter dated May 12, 2017, or as otherwise
agreed to in writing between them.

 



 -43- 

 

 

Section 4. Taxes; Change in Circumstances, Increased Costs, and Funding
Indemnity.

 

Section 4.1. Taxes.

 

(a) Certain Defined Terms. For purposes of this Section, the term “Lender”
includes any L/C Issuer and the term “Applicable Law” includes FATCA.

 

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrowers by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 13.2(d) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (e).

 



 -44- 

 

 

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(g) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrowers or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrowers or the Administrative Agent as will enable
the Borrowers or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii) Without limiting the generality of the foregoing,

 

(A) any Lender that is a U.S. Person shall deliver to the Borrowers and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
copies of IRS Form W-9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:

 



 -45- 

 

 

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of applicable IRS Forms W-8
(i.e., IRS Form W-8BEN or IRS Form W-8BEN-E) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, applicable IRS Forms W-8 (i.e., IRS Form W-8BEN or IRS Form
W-8BEN-E) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii) executed copies of IRS Form W-8ECI;

 

(iii) in the case of a Foreign Lender or a foreign Participant claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit I-1 or Exhibit I-2,
as applicable, to the effect that such Foreign Lender or foreign Participant is
not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of either Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed copies of applicable IRS Forms W-8 (i.e. IRS Form W-8BEN or IRS
Form W-8BEN-E); or

 

(iv) to the extent a Foreign Lender or a foreign Participant is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by applicable
IRS Forms W-8 (i.e. IRS From W-8BEN or IRS Form W-8BEN-E), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit I-3 or Exhibit I-4 (as
applicable), IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender or foreign
Participant is a partnership and one or more direct or indirect partners of such
Foreign Lender or foreign Participant are claiming the portfolio interest
exemption, such Foreign Lender or foreign Participant may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-3 or Exhibit I-4
on behalf of each such direct and indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowers and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and

 



 -46- 

 

 

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrowers and the Administrative
Agent in writing of its legal inability to do so.

 

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This subsection shall
not be construed to require any indemnified party to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 

(i) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 



 -47- 

 

 

Section 4.2. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Lender in good faith
determines that any Change in Law makes it unlawful for such Lender to make or
continue to maintain any Eurodollar Loans or to perform its obligations as
contemplated hereby, such Lender shall promptly give notice thereof to the
Borrowers (which notice shall specify the extent of such unlawfulness (e.g.,
whether such unlawfulness applies to Eurodollar Loans generally or only to
Interest Periods of a particular duration)) and after the giving of such notice
(i) such Lender’s obligations to make or maintain Eurodollar Loans under this
Agreement shall be suspended until it is no longer unlawful for such Lender to
make or maintain Eurodollar Loans and (ii) each outstanding Eurodollar Loan of
such Lender shall, on the last day of the Interest Period therefor (unless such
Loan may be continued as a Eurodollar Loan for the full duration of any
requested new Interest Period without being unlawful) or on such earlier date as
such Lender shall specify is necessary pursuant to the applicable Change in Law,
convert to a Base Rate Loan.

 

Section 4.3. Unavailability of Deposits or Inability to Ascertain, or Inadequacy
of, LIBOR. If on or prior to the first day of any Interest Period for any
Borrowing of Eurodollar Loans:

 

(a) the Administrative Agent in good faith determines that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

(b) the Required Lenders in good faith advise the Administrative Agent that (i)
LIBOR as determined by the Administrative Agent will not adequately and fairly
reflect the cost to such Lenders of funding their Eurodollar Loans for such
Interest Period or (ii) deposits in U.S. Dollars (in the applicable amounts) are
not being offered to banks in the interbank eurodollar market for such Interest
Period,

 

then the Administrative Agent shall promptly give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent notifies the
Borrowers that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a borrowing of, or continuation of Eurodollar Loans or, failing
that, will be deemed to have converted such request into a request for Base Rate
Loans in the amount specified therein.

 

Section 4.4. Increased Costs.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted LIBOR) or any L/C
Issuer;

 



 -48- 

 

 

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such L/C Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, L/C Issuer or other
Recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender in accordance with clause (c) below, L/C Issuer or
other Recipient, the Borrowers will pay to such Lender, L/C Issuer or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, L/C Issuer or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any lending office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by any L/C Issuer, to a level below that which such
Lender or L/C Issuer or such Lender’s or L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
L/C Issuer’s policies and the policies of such Lender’s or L/C Issuer’s holding
company with respect to capital adequacy), then from time to time the Borrowers
will pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth in reasonable detail the amount or amounts necessary to compensate
such Lender or L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the
Borrowers, shall be prima facie evidence of such amount if reasonably
determined. The Borrowers shall pay such Lender or L/C Issuer, as the case may
be, the amount shown as due on any such certificate within fifteen (15) days
after receipt thereof.

 



 -49- 

 

 

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or L/C Issuer’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or L/C Issuer
pursuant to this Section for any increased costs incurred or reductions suffered
more than four (4) months prior to the date that such Lender or L/C Issuer, as
the case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions, and of such Lender’s or L/C Issuer’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the four-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

Section 4.5. Funding Indemnity. If any Lender shall incur any loss (other than
lost profits), cost or expense (including any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any Eurodollar Loan or Swingline Loan bearing
interest at the Swingline Lender’s Quoted Rate or the relending or reinvesting
of such deposits or amounts paid or prepaid to such Lender) as a result of:

 

(a) any payment, prepayment or conversion of a Eurodollar Loan or such Swingline
Loan on a date other than the last day of its Interest Period,

 

(b) any failure (because of a failure to meet the conditions of Section 7 or
otherwise) by the Borrowers to borrow or continue a Eurodollar Loan or such
Swingline Loan, or to convert a Base Rate Loan into a Eurodollar Loan or such
Swingline Loan on the date specified in a notice given pursuant to
Section 2.5(a) or 2.1(b),

 

(c) any failure by the Borrowers to make any payment of principal on any
Eurodollar Loan or such Swingline Loan when due (whether by acceleration or
otherwise), or

 

(d) any acceleration of the maturity of a Eurodollar Loan or such Swingline Loan
as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrowers shall pay to such Lender
such amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrowers,
with a copy to the Administrative Agent, a certificate setting forth the
computation of such loss, cost or expense in reasonable detail and the amounts
shown on such certificate shall be prima facie evidence of such amounts if
reasonably determined.

 

Section 4.6. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to Eurodollar Loans shall be made as if
each Lender had actually funded and maintained each Eurodollar Loan through the
purchase of deposits in the interbank eurodollar market having a maturity
corresponding to such Loan’s Interest Period, and bearing an interest rate equal
to LIBOR for such Interest Period.

 



 -50- 

 

 

Section 4.7. Lending Offices; Mitigation Obligations. Each Lender may, at its
option, elect to make its Loans hereunder at the branch, office or affiliate
specified in its Administrative Questionnaire (each a “Lending Office”) for each
type of Loan available hereunder or at such other of its branches, offices or
affiliates as it may from time to time elect and designate in a written notice
to the Borrowers and the Administrative Agent, provided, that if a Lender at its
option (not when required in the next sentence) designates an alternative
lending office or branch as described above, to the extent such designation
would at the time of such redesignation require the Borrowers to pay any amounts
pursuant to Section 4.4 or 4.1 hereof in excess of that for which the Borrowers
would have already been liable had such alternative office or branch not been
used, the Borrowers shall not be liable for such increased amounts. If any
Lender requests compensation under Section 4.4, or requires the Borrowers to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 4.1, then such
Lender shall (at the request of the Borrowers) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to Section 4.1
or 4.4, as the case may be, in the future, and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrowers hereby agree to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

Section 5. Place and Application of Payments.

 

Section 5.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and all other
Obligations payable by the Borrowers under this Agreement and the other Loan
Documents, shall be made by the Borrowers to the Administrative Agent by no
later than 12:00 Noon (Chicago time) on the due date thereof at the office of
the Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrowers), for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuers, as the case may be,
the amount due. In such event, if the Borrowers have not in fact made such
payment, then each of the Lenders or the L/C Issuers, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or L/C Issuer, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 



 -51- 

 

 

Section 5.2. Non-Business Days. Subject to the definition of Interest Period, if
any payment hereunder becomes due and payable on a day which is not a Business
Day, the due date of such payment shall be extended to the next succeeding
Business Day on which date such payment shall be due and payable. In the case of
any payment of principal falling due on a day which is not a Business Day,
interest on such principal amount shall continue to accrue during such extension
at the rate per annum then in effect, which accrued amount shall be due and
payable on the next scheduled date for the payment of interest.

 

Section 5.3. Payments Set Aside. To the extent that any payment by or on behalf
of the Borrowers or any other Loan Party is made to the Administrative Agent,
any L/C Issuer or any Lender, or the Administrative Agent, any L/C Issuer or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation for each such day.

 

Section 5.4. Account Debit. Each Borrower hereby irrevocably authorizes the
Administrative Agent to charge any of the Borrowers’ deposit accounts maintained
with the Administrative Agent for the amounts from time to time necessary to pay
any then due Obligations; provided that each Borrower acknowledges and agrees
that the Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to either Borrower or any
other Person for the Administrative Agent’s failure to do so.

 

Section 6. Representations and Warranties.

 

The Loan Parties jointly and severally represent and warrant to the
Administrative Agent and the Lenders as follows:

 

Section 6.1. Organization and Qualification. Each Borrower (a) is duly
organized, validly existing, and in good standing as a corporation under the
laws of the State of Delaware, (b) has full and adequate power to own its
Property and conduct its business as now conducted, and (c) is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the Property owned or leased by it
requires such licensing or qualifying where the failure to do so would
reasonably be expected to have a Material Adverse Effect.

 



 -52- 

 

 

Section 6.2. Corporate Authority and Validity of Borrowers’ Obligations. Each
Borrower has full right and authority to enter into this Agreement and the other
Loan Documents, to perform all of its obligations hereunder and under the other
Loan Documents, and to make the borrowings herein provided for and to issue the
Notes (if any) in evidence thereof. The Loan Documents delivered by each
Borrower have been duly authorized, executed and delivered by such Borrower and
constitute valid and binding obligations of such Borrower enforceable in
accordance with their terms except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by each Borrower of any of the matters and
things herein or therein provided for, contravene or constitute a default under
any provision of law or any judgment, injunction, order or decree binding upon
either Borrower or any provision of the charter, articles of incorporation or
by-laws of either Borrower or any material covenant, indenture or agreement of
or affecting either Borrower or any of its Properties, or result in the creation
or imposition of any Lien on any Property of either Borrower.

 

Section 6.3. Subsidiaries. Each Guarantor (a) is duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated or organized, as the case may be, (b) has full and adequate power
to own its Property and conduct its business as now conducted, and (c) is duly
licensed or qualified and in good standing in each jurisdiction in which the
nature of the business conducted by it or the nature of the Property owned or
leased by it requires such licensing or qualifying where the failure to do so
would reasonably be expected to have a Material Adverse Effect. Schedule 6.3
hereto identifies each Subsidiary and each Material Subsidiary as of the date
hereof, the jurisdiction of its incorporation or organization, as the case may
be, the percentage of issued and outstanding shares of each class of its capital
stock or other equity interests owned by the Public Hub Company and, if such
percentage is not 100% (excluding directors’ qualifying shares as required by
law), a description of each class of its authorized capital stock and other
equity interests and the number of shares of each class issued and outstanding.
As of the date hereof, all of the outstanding shares of capital stock and other
equity interests of each Guarantor are validly issued and outstanding and all
such shares and other equity interests indicated on Schedule 6.3 as owned by the
Public Hub Company or a Subsidiary, as the case may be, are so owned,
beneficially and of record, by the Public Hub Company or such Subsidiary free
and clear of all Liens, other than Liens permitted by this Agreement.

 

Section 6.4. Corporate Authority and Validity of Guarantors’ Obligations. Each
Guarantor has full right, power and authority to guarantee the Obligations, to
execute and deliver this Agreement or a Guaranty Agreement and any other Loan
Documents executed by it, and to perform each and all of the matters and things
therein provided for. Each Loan Document delivered by each Guarantor has been
duly authorized, executed and delivered by such Guarantor and constitutes a
valid and binding obligation of such Guarantor enforceable in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
fraudulent conveyance or similar laws affecting creditors’ rights generally and
general principles of equity (regardless of whether the application of such
principles is considered in a proceeding in equity or at law) and the Loan
Documents executed by each Guarantor do not, nor does the performance or
observance by any Guarantor of any of the matters or things therein provided
for, contravene any provision of law or any provision of any charter, articles
of incorporation, by-laws, partnership agreement or articles of organization, as
the case may be, of any Guarantor or any material covenant, indenture or
agreement of or affecting the Public Hub Company or any Guarantor or any of the
Public Hub Company’s or such Guarantor’s Property, or result in the creation or
imposition of any Lien on any of the Public Hub Company’s or such Guarantor’s
Property.

 



 -53- 

 

 

Section 6.5. Use of Proceeds; Margin Stock. The Borrowers shall use the proceeds
of the Revolving Facility to refinance existing Indebtedness outstanding on the
Closing Date, to fund a portion of the purchase price for the Closing Date
Acquisition and for expenses incurred in connection with such acquisition and
this Agreement, to finance Permitted Acquisitions, for working capital and
capital expenditures and to finance its general corporate purposes (including
stock repurchases to the extent permitted by Section 8.9 hereof). Neither
Borrower nor any Subsidiary is engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any extension of credit made hereunder will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock. Margin stock (as
hereinabove defined) constitutes less than 25% of the assets of the Loan Parties
and their Subsidiaries which are subject to any limitation on sale, pledge or
other restriction hereunder.

 

Section 6.6. Financial Reports. The consolidated balance sheet of the Public Hub
Company as at December 31, 2016 and the related consolidated statements of
income, retained earnings and cash flows of the Public Hub Company for the
fiscal year then ended, and accompanying notes thereto, which financial
statements are accompanied by the audit report of Ernst & Young LLP, independent
public accountants, and the unaudited interim consolidated balance sheet of
Public Hub Company as at March 31, 2017, and the related unaudited consolidated
statements of income, retained earnings and cash flows of Public Hub Company for
the 3 months then ended, heretofore furnished to the Administrative Agent and
the Lenders, fairly present in all material respects the consolidated financial
condition of the Public Hub Company as at said dates and the consolidated
results of its operations and cash flows for the periods then ended in
conformity with GAAP applied on a consistent basis.

 

Section 6.7. No Material Adverse Change. Since December 31, 2016, except as
disclosed in periodic SEC filings by the Public Hub Company, there has been no
change in the financial condition of the Public Hub Company or the Hub Group,
taken as a whole, that has had a Material Adverse Effect.

 



 -54- 

 

 

Section 6.8. Full Disclosure. The statements and information furnished to the
Administrative Agent and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby do not, taken as a
whole and other than financial projections or forecasts, contain any untrue
statements of a material fact or omit a material fact necessary to make the
material statements contained herein or therein not misleading, the
Administrative Agent and the Lenders acknowledging that, as to any projections
or forecasts furnished to the Administrative Agent and the Lenders, the Loan
Parties only represent that the same were prepared on the basis of information
and estimates the Loan Parties believed to be reasonable.

 

Section 6.9. Trademarks, Franchises and Licenses. The members of the Hub Group
own, possess or have the right to use all necessary patents, licenses,
franchises, trademarks, trade names, trade styles, copyrights, trade secrets,
know how, and confidential commercial and proprietary information (collectively,
“Intellectual Property”) to conduct their businesses as now conducted, except
for Intellectual Property the failure of which to own, possess or otherwise have
the right to use, individually or in the aggregate, would not be reasonably
likely to have a Material Adverse Effect, without known conflict with any
patent, license, franchise, trademark, trade name, trade style, copyright, or
other proprietary right of any other Person except for any conflict which,
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

 

Section 6.10. Governmental Authority and Licensing. The members of the Hub Group
have received all licenses, permits, and approvals of all federal, state, local,
and foreign governmental authorities, if any, necessary to conduct their
businesses, in each case where the failure to obtain or maintain the same would
reasonably be expected to have a Material Adverse Effect. No investigation or
proceeding which would reasonably be expected to result in revocation or denial
of any material license, permit or approval is pending or, to the knowledge of
any Loan Party, threatened.

 

Section 6.11. Good Title. The members of the Hub Group have good and defensible
title (or valid leasehold interests) to their assets as reflected on the most
recent consolidated balance sheet of the Public Hub Company furnished to the
Administrative Agent and the Lenders (except for sales of assets by the Hub
Group in the ordinary course of business), subject to no Liens other than such
thereof as are permitted by Section 8.6 hereof.

 

Section 6.12. Litigation and Other Controversies. Except as disclosed in SEC
filings by the Public Hub Company made prior to the Closing Date, there is no
litigation or governmental or arbitration proceeding or labor controversy
pending, nor to the knowledge of the Public Hub Company threatened, against the
Public Hub Company or any other member of the Hub Group or any of their Property
which would reasonably be expected to have a Material Adverse Effect.

 

Section 6.13. Taxes. All tax returns with respect to any income tax or other
material tax required to be filed by the Public Hub Company or any other member
of the Hub Group in any jurisdiction have, in fact, been filed, and all taxes,
assessments, fees and other governmental charges upon the Public Hub Company or
any other member of the Hub Group or upon any of their respective Properties,
income or franchises, which are shown to be due and payable in such returns,
have been paid. The Loan Parties do not know of any proposed material additional
tax assessment against any member of the Hub Group for which adequate provision
in accordance with GAAP has not been made on its accounts. Adequate provisions
in accordance with GAAP for taxes on the books of the Public Hub Company and
each other member of the Hub Group have been made for all open years, and for
its current fiscal period.

 



 -55- 

 

 

Section 6.14. Approvals. No authorization, consent, license, or exemption from,
or filing or registration with, any court or governmental department, agency, or
instrumentality, nor any approval or consent of the stockholders of either
Borrower or any other Person, is necessary to the valid execution, delivery, or
performance by any Loan Party or any Subsidiary of any Loan Document, except for
such approvals which have been obtained and remain in full force and effect.

 

Section 6.15. Affiliate Transactions. Neither the Public Hub Company nor any
other member of the Hub Group is a party to any contracts or agreements with any
of its Affiliates (other than Wholly-Owned Subsidiaries) on terms and conditions
which are less favorable to such member of the Hub Group than would be usual and
customary in similar contracts or agreements between Persons not affiliated with
each other.

 

Section 6.16. Investment Company. Neither the Public Hub Company nor any other
member of the Hub Group is an “investment company” or a company “controlled” by
an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.17. ERISA. The Public Hub Company and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of, and is in compliance in all material respects with, ERISA and the
Code with respect to the Plans to the extent applicable to it and has not
incurred any liability to the PBGC, a Plan, or a Multiemployer Plan under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA. Neither the Public Hub Company or any Subsidiary thereof
has any contingent liabilities with respect to any post-retirement benefits
under a Welfare Plan, other than liability for continuation of coverage
described in article 6 of Title 1 of ERISA.

 

Section 6.18. Compliance with Laws. The Public Hub Company and each other member
of the Hub Group are in substantial compliance with the requirements of all
federal, state and local laws, rules and regulations applicable to or pertaining
to their Property or business operations (including the Occupational Safety and
Health Act of 1970, the Americans with Disabilities Act of 1990, and laws and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances), except insofar as non-compliance with
which, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. Neither the Public Hub Company nor any Subsidiary has
received notice to the effect that its operations are not in compliance with any
of the requirements of applicable federal, state or local environmental, health
and safety statutes and regulations or are the subject of any governmental
investigation evaluating whether any remedial action is needed to respond to a
release of any toxic or hazardous waste or substance into the environment, which
non-compliance or remedial action, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 



 -56- 

 

 

Section 6.19. No Default. No Default or Event of Default has occurred and is
continuing.

 

Section 6.20. OFAC. (a) Each Loan Party is in compliance in all material
respects with the requirements of all OFAC Sanctions Programs applicable to it;
(b) each Subsidiary is in compliance in all material respects with the
requirements of all OFAC Sanctions Programs applicable to such Subsidiary; (c)
the Loan Parties have provided to the Administrative Agent, the L/C Issuers and
the Lenders all information regarding the Loan Parties and their Affiliates and
Subsidiaries necessary for the Administrative Agent, the L/C Issuers and the
Lenders to comply with all applicable OFAC Sanctions Programs and (d) to the
best of each Borrower’s knowledge, neither Borrower nor any of its Affiliates or
Subsidiaries is, as of the date hereof, named on the current OFAC SDN List.

 

Section 6.21. Anti-Corruption Laws. In connection with the activities
anticipated by this Agreement, each Loan Party has conducted its business in
compliance with all applicable Anti-Corruption Laws and, to the extent required
by such laws, have instituted and maintained policies and procedures designed to
promote and achieve compliance with such laws and Sanctions. In connection with
this Agreement, no Loan Party has directly or indirectly corruptly offered,
authorized, or made, any payment, or any other thing of value, to any person or
entity with which such Loan Party does business, in order to secure any improper
advantage, official action, or to assist such Loan Party to obtain or retain
business.

 

Section 6.22. EEA Financial Institution. No Loan Party is an EEA Financial
Institution.

 

Section 7. Conditions Precedent. The obligation of any Lender, the Swingline
Lender or L/C Issuer with respect to each Credit Event, is subject to the
following conditions precedent:

 

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

 

(a) other than with respect to the initial Credit Event hereunder (which shall
instead be subject to the terms of Section 7.2 hereof), each of the
representations and warranties set forth herein (other than the representation
and warranty set forth in Section 6.12) and in the other Loan Documents shall be
true and correct in all material respects as of said time (where not already
qualified by materiality, otherwise in all respects), except to the extent the
same expressly relate to an earlier date, in which case they shall be true and
correct in all material respects (where not already qualified by materiality,
otherwise in all respects) as of such earlier date;

 

(b) other than with respect to the initial Credit Event hereunder, no Default or
Event of Default shall have occurred and be continuing or would occur as a
result of such Credit Event;

 

(c) in the case of a Borrowing (other than a Borrowing of Swingline Loans), the
Administrative Agent shall have received the notice required by Section 2.5, in
the case of the issuance of any Letter of Credit, the L/C Issuer shall have
received a duly completed Application for such Letter of Credit together with
any fees called for by Section 3.1 (to the extent payable at such time), and, in
the case of an extension or increase in the amount of a Letter of Credit, a
written request therefor in a form reasonably acceptable to the L/C Issuer
together with fees called for by Section 3.1 (to the extent payable at such
time); and

 



 -57- 

 

 

(d) such Credit Event shall not violate any order, judgment or decree of any
court or other authority or any provision of law or regulation applicable to the
Administrative Agent, any L/C Issuer or any Lender (including Regulation U of
the Board of Governors of the Federal Reserve System) as then in effect.

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrowers on
the date on such Credit Event as to the facts specified in subsections (a)
through (b), inclusive, of this Section; provided, however, that Lenders may
continue to make advances, in the sole discretion of each Lender with a
Commitment, notwithstanding the failure of the Borrowers to satisfy one or more
of the conditions set forth above and any such advances so made shall not be
deemed a waiver of any Default, Event of Default or other condition set forth
above that may then exist.

 

Section 7.2. Initial Credit Event. Before or concurrently with the initial
Credit Event:

 

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrowers, the Guarantors, each L/C Issuer, the Administrative Agent and the
Lenders;

 

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Notes of the Borrowers dated the date
hereof and otherwise in compliance with the provisions of Section 2.9;

 

(c) the Administrative Agent shall have received copies of each Loan Party’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or comparable Responsible Officer);

 

(d) the Administrative Agent shall have received copies of resolutions of each
Loan Party’s Board of Directors (or similar governing body) authorizing the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party and the consummation of the transactions
contemplated hereby and thereby, together with specimen signatures of the
persons authorized to execute such documents on each Loan Party’s behalf, all
certified in each instance by its Secretary or Assistant Secretary (or
comparable Responsible Officer);

 



 -58- 

 

 

(e) the Administrative Agent shall have received copies of the certificates of
good standing for each Loan Party (dated no earlier than 30 days prior to the
date hereof) from the office of the secretary of the state of its incorporation
or organization;

 

(f) the Administrative Agent shall have received a list of the Borrowers’
Authorized Representatives and a certificate as to the Borrowers’ Designated
Disbursement Account;

 

(g) the Administrative Agent shall have received payment of the initial fees
called for by Section 3.1 (to the extent payable at such time);

 

(h) each Lender shall have received (i) five-year projected financial statements
of the Public Hub Company, (ii) a pro forma closing balance sheet adjusted to
give effect to the initial Credit Event and the Closing Date Acquisition, each
certified to by the president or chief financial officer of the Public Hub
Company and (iii) a Compliance Certificate confirming compliance with the
financial covenants hereof on a pro forma basis after giving effect to the
initial Credit Event and the Closing Date Acquisition, including evidence that
the Total Net Leverage Ratio is no more than 2.50 to 1.00, signed by the
president or chief financial officer of the Public Hub Company;

 

(i) the Administrative Agent shall have received the favorable written opinion
of counsel to each Loan Party, in form and substance reasonably satisfactory to
the Administrative Agent;

 

(j) each of the Lenders shall have received, not later than the date that is
three (3) Business Days prior to the Closing Date, all documentation and other
information requested by any such Lender required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the United States Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) including the information
described in Section 13.19, as have been requested in writing by the
Administrative Agent at least ten (10) calendar days prior to the Closing Date;

 

(k) [Reserved];

 

(l) the Administrative Agent shall have received a true and correct copy of the
Closing Date Acquisition Agreement (including all material schedules, exhibits,
amendments, supplements, modifications, side letters, assignments and all other
material documents delivered pursuant thereto or in connection therewith),
together with a certificate from the Borrowers’ president or chief financial
officer that there is no injunction, temporary restraining order, or other legal
action in effect which prohibits the closing of the Closing Date Acquisition or
the closing and funding of the initial Borrowings hereunder;

 

(m) the Closing Date Acquisition shall have been consummated, or substantially
simultaneously with the initial Credit Event hereunder, shall be consummated, in
all material respects in accordance with the Closing Date Acquisition Agreement,
and all conditions precedent to the obligations of Hub Trucking and the Seller
to consummate the Closing Date Acquisition shall have been satisfied on the
terms set forth in the Closing Date Acquisition Agreement without the waiver,
amendment or consent by Hub Trucking or the Seller of any conditions to its
obligations under the Closing Date Acquisition Agreement in a manner materially
adverse to the interests of the Lenders (including without any waiver, amendment
or consent with respect to the definition of Material Adverse Effect (as defined
in the Closing Date Acquisition Agreement) unless approved by the Administrative
Agent, such approval not to be unreasonably withheld, conditioned or delayed),
provided, that any reduction in the purchase price under the Closing Date
Acquisition Agreement shall not be considered materially adverse;

 



 -59- 

 

 

(n) the Amended and Restated Credit Agreement between Borrowers, and Bank of
Montreal, as Lender, dated December 12, 2013, as amended, shall have been
terminated and all principal, interest and fees thereunder shall have been paid
in full in cash, provided, that the Existing L/Cs issued by BMO Harris Bank N.A.
and Bank of Montreal thereunder may be rolled into this Agreement as
contemplated herein;

 

(o) [Reserved];

 

(p) no Material Adverse Change (as defined in the Closing Date Acquisition
Agreement) shall have occurred with respect to the Target; and

 

(q) the Administrative Agent shall have received a funds flow memorandum in
connection with the initial Credit Event and the Closing Date Acquisition,
executed by the Borrowers, in form and substance reasonably satisfactory to the
Administrative Agent.

 

Without limiting the generality of the provisions of Section 13.3, for purposes
of determining compliance with the conditions specified in this Section 7.2,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless Administrative Agent shall have received notice
from such Lender prior to the proposed Closing Date specifying its objection
thereto.

 

Notwithstanding anything in this Agreement, any other Loan Document or any other
letter agreement or other undertaking concerning the Loan Documents (including
in the commitment letter, the term sheet or any fee letter related to the
Revolving Facility) to the contrary, the only representations and warranties the
accuracy of which shall be a condition to the making of the initial Credit Event
hereunder on the Closing Date shall be (A) such representations and warranties
regarding the Target and its Subsidiaries in the Closing Date Acquisition
Agreement to the extent a breach of which is material to the interests of the
Lenders (the “Specified Acquisition Agreement Representations”), provided, that
a failure of any Specified Acquisition Agreement Representation to be true and
correct will not result in a failure of a condition to the availability of the
Revolving Facility hereunder on the Closing Date or a Default or Event of
Default under the Loan Documents unless such failure gives rise to a right to
terminate (or right to decline to consummate) the Closing Date Acquisition
(after giving effect to any applicable notice and cure periods) and (B) the
Specified Representations in all material respects as of the Closing Date (other
than those representations and warranties already qualified by materiality or
material adverse effect, in which case such representations and warranties shall
be accurate in all respects), except to the extent the same expressly relate to
an earlier date, in which case they shall be true and correct in all material
respects (where not already qualified by materiality, otherwise in all respects)
as of such earlier date.

 



 -60- 

 

 

Section 8. Covenants.

 

Each Loan Party agrees that, so long as any credit is available to or in use by
the Borrowers or any of them hereunder, except to the extent compliance in any
case or cases is waived in writing pursuant to the terms of Section 13.3:

 

Section 8.1. Maintenance of Business. The Borrowers shall, and the Public Hub
Company shall cause each Material Subsidiary to (a) preserve and maintain its
existence and (b) preserve and keep in force and effect all licenses, permits
and franchises necessary to the proper conduct of its business; provided,
however, that the Borrowers and the Subsidiaries may (i) take any action
permitted by Section 8.8 hereof and (ii) dissolve or liquidate any Subsidiary if
such dissolution or liquidation would not have a Material Adverse Effect.

 

Section 8.2. Taxes and Assessments. The Borrowers shall duly pay and discharge,
and the Public Hub Company shall cause each Subsidiary to duly pay and
discharge, all material taxes, rates, assessments, fees, and governmental
charges upon or against it or its Properties, in each case before the same
become delinquent and before penalties accrue thereon, unless and to the extent
that the same are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and adequate reserves are
provided therefor.

 

Section 8.3. Insurance. The Borrowers shall insure and keep insured, and the
Public Hub Company shall cause each Subsidiary to insure and keep insured, with
good and responsible insurance companies, all insurable Property owned by it
which is of a character usually insured by Persons similarly situated and
operating like Properties against loss or damage from such hazards and risks,
and in such amounts, as are insured by Persons similarly situated and operating
like Properties; and the Borrowers shall insure, and the Public Hub Company
shall cause each Subsidiary to insure, such other hazards and risks (including
employers’ and public liability risks) with good and responsible insurance
companies, as and to the extent usually insured by Persons similarly situated
and conducting similar businesses; ); provided, however, that the Borrowers may
maintain a system of self-insurance which is consistent with the practices of
entities similarly situated and operating like properties and business to that
of the Borrowers or its Subsidiaries if appropriate reserves in respect thereof
are maintained. The Borrowers shall upon request furnish to the Administrative
Agent a certificate setting forth in summary form the nature and extent of the
insurance maintained pursuant to this Section.

 

Section 8.4. Financial Reports. The Borrowers shall, and the Public Hub Company
shall cause each Subsidiary to, maintain its accounts in accordance with GAAP
and shall furnish to the Administrative Agent and each Lender such information
respecting the business and financial condition of the Hub Group as the
Administrative Agent or any Lender may reasonably request; and without any
request, shall furnish to the Administrative Agent and each Lender:

 



 -61- 

 

 

(a) as soon as available, and in any event within 45 days after the close of the
first three fiscal quarters of each fiscal year of the Public Hub Company, a
copy of the consolidated balance sheet of the Hub Group as of the last day of
such period and the consolidated statements of income, retained earnings and
cash flows of the Hub Group for the quarter and the fiscal year-to-date period
then ended, each in reasonable detail showing in comparative form the figures
for the corresponding date and period in the previous fiscal year, prepared by
the Public Hub Company in accordance with GAAP and certified by its president or
chief financial officer;

 

(b) as soon as available, and in any event within 90 days after the close of
each annual accounting period of the Public Hub Company, a copy of the
consolidated balance sheet of the Hub Group as of the close of such period and
the consolidated statements of income, retained earnings and cash flows of the
Hub Group for such period, and accompanying notes thereto, each in reasonable
detail showing in comparative form the figures for the previous fiscal year,
accompanied by an audit report thereon of Ernst & Young LLP or another firm of
independent public accountants of recognized national standing, to the effect
that the consolidated financial statements have been prepared in accordance with
GAAP and present fairly in all material respects in accordance with GAAP the
consolidated financial condition of the Hub Group as of the close of such fiscal
year and the results of its operations and cash flows for the fiscal year then
ended and that an examination of such accounts in connection with such
consolidated financial statements has been made in accordance with generally
accepted auditing standards and, accordingly, such examination included such
tests of the accounting records and such other auditing procedures as were
considered necessary in the circumstances;

 

(c) promptly after receipt thereof, any management letters identifying a
material weakness or a significant deficiency in internal controls given to the
Public Hub Company by its independent public accountants;

 

(d) promptly after the sending or filing thereof, copies of all Form 10-K and
Form 10-Q reports filed by the Public Hub Company with any securities exchange
or the SEC;

 

(e) if and when the Public Hub Company or any members of its Controlled Group is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which would reasonably be
expected to constitute grounds for a distress or PBGC-initiated termination of
such Plan under Title IV of ERISA, or knows that the plan administrator of any
Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC;

 



 -62- 

 

 

(f) promptly after knowledge thereof shall have come to the attention of any
responsible executive officer of any Borrower, written notice of (i) any
threatened or pending litigation or governmental proceeding or labor controversy
against the Public Hub Company or any other member of the Hub Group which, if
reasonably likely to be adversely determined, would materially and adversely
affect the financial condition, Properties, business or operations of the Public
Hub Company or the Hub Group taken as a whole, (ii) the occurrence of any Change
of Control Event or (iii) any Default or Event of Default hereunder;

 

(g) promptly upon the filing thereof, written notice of the filing of any
registration statements and any annual, quarterly or monthly reports which the
Public Hub Company shall have filed with the SEC; and

 

(h) with each of the financial statements furnished to the Administrative Agent
and the Lenders pursuant to subsections (a) and (b) of this Section, a written
certificate in substantially the same form attached hereto as Exhibit F (a
“Compliance Certificate”) signed by the chief executive officer, president,
chief financial officer or controller of the Public Hub Company to the effect
that to the best of such officer’s knowledge and belief no Default or Event of
Default has occurred during the period covered by such statements or, if any
such Default or Event of Default has occurred during such period, setting forth
a description of such Default or Event of Default and specifying the action, if
any, taken by the Public Hub Company to remedy the same. Such certificate shall
also set forth the calculations supporting such statements in respect of
Section 8.15 of this Agreement.

 

Documents required to be delivered pursuant to Section 8.4(a), (b), (d) or (g)
(to the extent any such documents are included in materials otherwise filed with
the SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which either (A) such materials are
publicly available as posted on the Electronic Data Gathering, Analysis and
Retrieval system (EDGAR) or (B) the Public Hub Company posts such documents, or
provides a link thereto on the Public Hub Company's website on the Internet at
the website address http://www.hubgroup.com; or (ii) on which such documents are
posted on the Public Hub Company's behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that (x) upon request by the Administrative Agent, the Public
Hub Company shall deliver paper copies of such documents to the Administrative
Agent or any Lender that requests the Public Hub Company to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (y) the Public Hub Company shall notify
the Administrative Agent and each Lender (by telecopy or e-mail) of the posting
of any such documents and provide to the Administrative Agent by e-mail
electronic versions (i.e., soft copies) of such documents.

 

Section 8.5. Subsidiaries’ Guaranties and Indebtedness. The Borrowers shall not
permit any Subsidiary (other than Hub Chicago) to, issue, incur, assume, create
or have outstanding any Indebtedness, or incur liabilities under any Hedging
Agreement, or be or become liable as endorser, guarantor, surety or otherwise
for any Indebtedness of any other Person; provided, however, that the foregoing
shall not restrict nor operate to prevent:

 



 -63- 

 

 

(a) the obligations of the Guarantors under the Guaranty Agreements;

 

(b) so long as such Subsidiary is a Guarantor, (x) guaranties entered into by
such Person of Indebtedness of the Public Hub Company and (y) guaranties entered
into by such Person of any Indebtedness of another Subsidiary that is permitted
under the terms of this Section 8.5;

 

(c) Indebtedness of any Subsidiary owed to the Public Hub Company or any
Guarantor;

 

(d) Indebtedness of a Subsidiary acquired after the date hereof by any member of
the Hub Group and guarantied obligations incurred and outstanding on or prior to
the date on which such Subsidiary was acquired by such member of the Hub Group,
provided such Indebtedness or guaranty was not created in contemplation of such
Acquisition;

 

(e) Indebtedness financing chassis, containers, trailers and tractors, and
Indebtedness incurred to finance, refinance or refund the purchase, lease,
construction or repair of Property;

 

(f) Indebtedness or guaranteed obligations extending the maturity of, or
refunding or refinancing, in whole or in part, any indebtedness permitted by
subsection (d) or (e) of this Section 8.5, provided that such extension,
refunding or refinancing indebtedness has an aggregate principal amount (or if
incurred with original issue discount, an aggregate issue price) that does not
exceed the aggregate principal amount (or if incurred with original issue
discount, the aggregate accreted value) then outstanding or committed (plus fees
and expenses, including any premium and defeasance cost) under the indebtedness
being extended, refunded or refinanced;

 

(g) (i) the Hedging Liability and Bank Product Obligations of the Loan Parties
and their Subsidiaries owing to the Administrative Agent and the Lenders (and
their Affiliates) and (ii) other hedging obligations entered into in the
ordinary course of business;

 

(h) Indebtedness secured by Liens permitted by Section 8.6(i) or (n);

 

(i) indebtedness of any Subsidiary arising from customary agreements providing
for indemnification, adjustment of purchase price or similar obligations
(including any earnout obligation or similar deferred or contingent obligation
of any Subsidiary incurred or created in connection with the Closing Date
Acquisition or a Permitted Acquisition), in each case, incurred or assumed in
connection with the acquisition or disposition of any business, fixed or capital
asset or a Subsidiary;

 



 -64- 

 

 

(j) obligations of any Subsidiary in respect of bid, performance, surety or
appeal bonds and completion guaranties provided in the ordinary course of
business;

 

(k) indebtedness of any Subsidiary arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business;

 

(l) indebtedness of any Subsidiary in connection with guaranties resulting from
endorsement of negotiable instruments in the ordinary course of business;

 

(m) indebtedness of any Subsidiary in connection with guarantied obligations of
purchase money indebtedness of driver/operator equipment purchases in an amount
not to exceed $50,000,000 in the aggregate at any one time outstanding,
including refinancings thereof;

 

(n) mortgage financing for the construction of a new headquarters building
secured solely by a mortgage on such building in a principal amount not to
exceed $35,000,000; and

 

(o) Indebtedness and guarantied obligations in addition to that otherwise
permitted by the foregoing provisions of this Section 8.5, provided that on the
date the applicable Subsidiary incurs such Indebtedness or guaranty and
immediately after giving effect thereto and the concurrent retirement of any
indebtedness, the aggregate outstanding principal amount of all Indebtedness and
guarantied obligations of Subsidiaries permitted by this subsection (o) does not
exceed $50,000,000.

 

Section 8.6. Liens. The Borrowers shall not, nor shall the Public Hub Company
permit any Subsidiary to, create, incur or permit to exist any Lien of any kind
on any Property owned by any such Person; provided, however, that the foregoing
shall not apply to nor operate to prevent:

 

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations, or other similar charges and Liens in the
nature of good faith cash deposits in connection with warranty obligations,
bids, tenders, contracts, or leases to which any member of the Hub Group is a
party or other cash deposits required to be made in the ordinary course of
business, provided in each case that the obligation is not for borrowed money
and that the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate proceedings which prevent enforcement of
the matter under contest and adequate reserves have been established therefor;

 

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ and other
similar Liens arising in the ordinary course of business with respect to
obligations which are not due or which are being contested in good faith by
appropriate proceedings which prevent enforcement of the matter under contest;

 



 -65- 

 

 

(c) judgment Liens in respect of judgments that do not constitute an Event of
Default and Liens arising from the pledge of assets for the purpose of securing
an appeal, stay or discharge in the course of any legal proceeding, provided
that any judgment secured thereby shall not constitute an Event of Default;

 

(d) banker’s Liens and similar Liens (including set-off rights) in respect of
bank deposits and Liens of securities intermediaries on securities accounts;

 

(e) the retained interest of a lessor in connection with any lease;

 

(f) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which do not materially detract from
the value of the Property subject thereto;

 

(g) licenses, sublicenses, leases or subleases granted in the ordinary course of
business;

 

(h) (i) Liens securing any indebtedness or other obligations permitted under
Sections 8.5(d) and 8.5(f) hereof, solely to the extent such Liens were in
existence at the time of the applicable Acquisition; (ii) Liens on containers,
tractors, trailers and chassis in connection with the Indebtedness financing the
same and purchase money Liens on driver/operator equipment permitted by Section
8.5(m); and (iii) Liens permitted by Section 8.5(n);

 

(i) Liens on Property of any member of the Hub Group created solely for the
purpose of securing indebtedness representing or incurred to finance, refinance
or refund the purchase, lease, construction or repair of Property, provided that
no such Lien shall extend to or cover other Property of any member of the Hub
Group other than the respective Property so acquired (and assets affixed or
appurtenant thereto), and the principal amount of indebtedness secured by any
such Lien shall at no time exceed the original purchase price of such Property;

 

(j) Liens in favor of issuers of surety bonds or letters of credit and bankers’
acceptances issued pursuant to the request of and for the account of such Person
in the ordinary course of its business;

 

(k) Liens on property or shares of capital stock of another Person at the time
such other Person becomes a Subsidiary of the Public Hub Company; provided,
however, that the Liens may not extend to any other property owned by the Hub
Group (other than assets and property affixed or appurtenant thereto);

 

(l) Liens on property at the time Hub Group acquires the property, including any
acquisition by means of a merger or consolidation with or into any member of the
Hub Group; provided, however, that the Liens may not extend to any other
property owned by the Hub Group (other than assets and property affixed or
appurtenant thereto);

 



 -66- 

 

 

(m) Liens encumbering any Property to secure or support obligations under or in
respect of interest rate, foreign currency, and commodity Hedging Agreements
entered into with financial institutions in connection with bona fide hedging
activities in the ordinary course of business and not for speculative purposes;
and

 

(n) Liens in addition to those otherwise permitted by the foregoing provisions
of this Section 8.6 securing Indebtedness in an aggregate amount not to exceed
$50,000,000 at any one time outstanding.

 

Section 8.7. Acquisitions. The Borrowers shall not, nor shall the Public Hub
Company permit any Subsidiary to, use any proceeds of the Loans and other
extensions of credit hereunder to make any Acquisition other than the Closing
Date Acquisition and Permitted Acquisitions.

 

Section 8.8. Mergers, Consolidations and Sales. (a) The Borrowers shall not, nor
shall the Public Hub Company permit any Subsidiary to, be a party to any merger
or consolidation; provided, however, that this Section shall not apply to nor
operate to prevent any consolidation or merger so long as:

 

(i) in the case of such a transaction involving a Borrower, a Borrower is the
surviving or continuing corporation;

 

(ii) subject to the provisions of clause (i) above, in the case of such a
transaction involving a Guarantor, a Guarantor is the surviving or continuing
corporation; and

 

(iii) at the time of such merger or consolidation and immediately after giving
effect thereto, no Default or Event of Default shall occur or be continuing.

 

(b) The Borrowers shall not permit the Hub Group to sell, transfer, lease or
otherwise dispose of all or any substantial part of its Property in a single
transaction or a series of transactions, including any disposition of Property
as a part of a sale leaseback transaction unless after giving effect to such
sale, transfer, lease or other disposal the Hub Group shall be in compliance
with the covenants contained in Section 8.15(a) on a pro forma basis (calculated
as of the end of the most recently ended fiscal quarter of Public Hub Company),
which pro forma covenant compliance shall be satisfactorily evidenced by the
delivery to the Administrative Agent by the chief executive office, president,
chief financial officer or controller of Public Hub Company of a duly executed
Compliance Certificate.

 

Section 8.9. Restricted Payments. The Public Hub Company shall not make a
Restricted Payment unless (i) immediately prior to the making thereof and after
giving effect thereto no Default or Event of Default would exist or result
therefrom and (ii) the Borrowers have provided the Administrative Agent with a
Compliance Certificate reasonably acceptable to the Administrative Agent
evidencing that Borrowers’ Total Net Leverage Ratio, calculated on a pro forma
basis after giving effect to such Restricted Payment, would not exceed 2.50 to
1.00. For purposes of this Agreement, “Restricted Payment” means (a) the
declaration or payment of any dividends on or the making of any other
distributions in respect of any class or series of the Public Hub Company’s
capital stock (other than dividends payable solely in its capital stock) or
(b) the direct or indirect purchase, redemption or other acquisition or
retirement of any of the Public Hub Company’s capital stock. Notwithstanding
anything to the contrary herein, this Section shall not prevent the Public Hub
Company from paying any dividend within 60 days after the date of its
declaration, if at such date of declaration, such dividend would (if then paid)
have been permitted to be paid under this Section.

 



 -67- 

 

 

Section 8.10. ERISA. The Borrowers shall, and the Public Hub Company shall cause
each Subsidiary which is a member of its Controlled Group to, promptly pay and
discharge all obligations and liabilities arising under ERISA of a character
which if unpaid or unperformed would reasonably be expected to result in the
imposition of a Lien against any of its Properties. The Borrowers shall, and the
Public Hub Company shall cause each Subsidiary which is a member of its
Controlled Group to, promptly notify the Administrative Agent of (i) the
occurrence of any reportable event (as defined in Section 4043B of ERISA, other
than an event for which the 30-day notice requirement has been waived) with
respect to a Plan, (ii) receipt of any notice from the PBGC of its intention to
seek termination of any Plan or appointment of a trustee therefor, (iii) its
intention to terminate a Plan or withdraw from any Multiemployer Plan, in each
case, to the extent such event could be reasonably expected to result in a
material liability for the Borrowers, and (iv) the occurrence of any event with
respect to any Plan or Multiemployer Plan which would result in the incurrence
by any member of the Controlled Group of any material liability, fine or
penalty, or any material increase in the contingent liability of any member of
the Controlled Group with respect to any post-retirement Welfare Plan benefit,
which liability, contingent liability, fine or penalty would have a Material
Adverse Effect.

 

Section 8.11. Compliance with Laws. The Borrowers shall, and the Public Hub
Company shall cause each Subsidiary to, comply in all respects with the
requirements of all federal, state and local laws, rules, regulations,
ordinances and orders applicable to or pertaining to their Properties or
business operations, non-compliance with which would have a Material Adverse
Effect.

 

Section 8.12. No Changes in Fiscal Year. No member of the Hub Group shall change
its fiscal year from its present basis without prior written notice to the
Administrative Agent; provided, however, that entities acquired by the Hub Group
may change their fiscal year to the fiscal year of the Hub Group.

 

Section 8.13. Change in the Nature of Business. The Borrowers shall not, nor
shall the Public Hub Company permit any Subsidiary to, engage in any business or
activity if as a result the general nature of any member of the Hub Group would
be changed in any material respect from the general nature of the business
engaged in by any member of the Hub Group on the date of this Agreement.

 

Section 8.14. Guaranty. Subject to the proviso contained in Section 11.1 hereof,
as a condition to establishing or acquiring any Material Subsidiary, unless the
Administrative Agent and the Required Lenders otherwise agrees in their sole
discretion, the Borrowers shall (i) cause such Material Subsidiary to execute a
Guaranty Agreement, (ii) cause such Material Subsidiary to deliver documentation
similar to that described in Sections 7.2(c), 7.2(d), 7.2(e) and 7.2(i) hereof
relating to the authorization for, execution and delivery of, and validity of,
such Material Subsidiary’s obligations as a Guarantor and otherwise hereunder in
form and substance reasonably satisfactory to the Administrative Agent, and
(iii) deliver an updated Schedule 6.3 to reflect the new Material Subsidiary.
Each Borrower agrees that, substantially simultaneously with the consummation of
the Closing Date Acquisition, it shall cause the Target to comply with clauses
(i) and (ii) of this Section 8.14.

 



 -68- 

 

 

Section 8.15. Financial Covenants.

 

(a) Maximum Total Net Leverage Ratio. The Hub Group shall, as of the close of
each fiscal quarter of the Public Hub Company, maintain a Total Net Leverage
Ratio of not more than 3.00 to 1.00; provided, however, that as of the close of
each of the four fiscal quarters occurring after the consummation of a Permitted
Acquisition with aggregate consideration of $150,000,000 or more, the Total Net
Leverage Ratio shall not be more than 3.25 to 1.00.

 

(b) Minimum Interest Coverage Ratio. The Hub Group shall, as of the close of
each fiscal quarter of the Public Hub Company, maintain an Interest Coverage
Ratio of not less than 3.00 to 1.00.

 

Section 8.16. Compliance with OFAC Sanctions Programs. (a) With respect to the
use of the proceeds under this Agreement, each Loan Party shall at all times
comply in all material respects with the requirements of OFAC Sanctions Programs
applicable to such Loan Party and shall cause each of its Subsidiaries to comply
with the requirements of all OFAC Sanctions Programs applicable to such
Subsidiary.

 

(b) Each Loan Party shall provide the Administrative Agent and the Lenders any
information regarding the Loan Parties, their Affiliates, and their Subsidiaries
necessary for the Administrative Agent and the Lenders to comply with all
applicable Sanctions; subject, however, in the case of Affiliates, to such Loan
Party’s ability to provide information applicable to them.

 

(c) If any Loan Party obtains actual knowledge or receives any written notice
that any Loan Party, any Affiliate or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), such Loan Party shall
promptly (i) give written notice to the Administrative Agent and the Lenders of
such OFAC Event, and (ii) comply with all Applicable Laws with respect to such
OFAC Event (regardless of whether the party included on the OFAC SDN List is
located within the jurisdiction of the United States of America), including the
Sanctions, and the Loan Parties acknowledge that the Administrative Agent and
the Lenders shall take any and all steps the Administrative Agent and the
Lenders deem necessary, in their sole but reasonable discretion, to comply with
Applicable Laws with respect to any such OFAC Event, including the requirements
of the Sanctions (including the freezing and/or blocking of assets and reporting
such action to OFAC).

 

(d) The Borrowers shall not, and shall not permit any other Subsidiary and their
respective officers and employees to, directly or indirectly, use the proceeds
of any Credit Event or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity that is the
subject of Sanctions, or in any Designated Jurisdiction, that, at the time of
such funding or use, as applicable, would be in violation of Sanctions, or in
any other manner that will result in a violation by any individual or entity
(including any individual or entity participating in the transaction, whether as
Lender, Administrative Agent, a L/C Issuer, Swingline Lender, or otherwise) of
Sanctions or Anti-Corruption Laws.

 



 -69- 

 

 

Section 8.17. Anti-Corruption Laws. The Borrowers shall not, and shall not
permit any other Subsidiary and their respective officers and employees to,
directly or indirectly, use the proceeds of any Credit Event or lend, contribute
or otherwise make available such proceeds to any Subsidiary, joint venture
partner or other individual or entity, for any purpose that would breach the
Anti-Corruption Laws.

 

Section 9. Events of Default and Remedies.

 

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation; or

 

(b) default for more than three (3) Business Days in the payment when due of any
part of the interest on any Loan (whether at the stated maturity thereof or at
any other time provided for in this Agreement) or in the payment when due of any
fee or other Obligation payable by either Borrower hereunder or under any other
Loan Document; or

 

(c) default in the observance or performance of Section 8.5 hereof if the
aggregate amount of Indebtedness incurred in contravention of such Section
(whether or not in the same transaction) exceeds $1,000,000; default in the
observance or performance of Section 8.6 hereof if the amount of obligations
secured by Liens prohibited by such Section (whether or not in the same
transaction) exceeds $1,000,000; or default in the observance or performance of
Sections 8.8, 8.9 or 8.15 hereof; or

 

(d) default in the observance or performance of any other provision hereof or of
any other Loan Document which default in each case is not remedied within 30
days after the earlier of (i) the date on which such failure shall first become
known to any executive officer of either Borrower or (ii) written notice thereof
is given to either Borrower by the Administrative Agent; or

 

(e) any representation or warranty made by any Loan Party herein or in any other
Loan Document, or in any statement or certificate furnished by it pursuant
hereto or thereto, or in connection with any extension of credit made hereunder,
proves untrue in any material respect as of the date of the issuance or making
thereof; or

 

(f) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect with respect to any Loan Party, or any of the Loan
Documents is declared to be null and void as a result of any challenge brought
by any Loan Party; or

 



 -70- 

 

 

(g) default shall occur under any Indebtedness issued, assumed or guarantied by
any member of the Hub Group in an aggregate amount exceeding $50,000,000, or
under any indenture, agreement or other instrument under which the same may be
issued, and such default shall continue for a period of time sufficient to
permit the acceleration of the maturity of any such Indebtedness (whether or not
such maturity is in fact accelerated), or any such Indebtedness shall not be
paid when due (whether by lapse of time, acceleration or otherwise); or

 

(h) any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount more than
$50,000,000 in excess of the amount covered by insurance from an insurer who has
acknowledged its liability thereon shall be entered or filed against any member
of the Hub Group or against any of their Property and which remains unvacated,
unbonded, unstayed or unsatisfied for a period of 30 days; or

 

(i) either Borrower or any member of its Controlled Group shall fail to pay when
due an amount or amounts aggregating in excess of $30,000,000 which it shall
have become liable to pay to the PBGC, a Plan or a Multiemployer Plan under
Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $30,000,000 shall be filed
under Title IV of ERISA by either Borrower or any other member of its Controlled
Group, any plan administrator or any combination of the foregoing; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate or to cause a
trustee to be appointed to administer any Multiemployer Plan or a proceeding
shall be instituted by a fiduciary of any Multiemployer Plan against either
Borrower or any member of its Controlled Group to enforce payment of a
withdrawal liability in excess of $30,000,000 under Section 515 or 4219(c)(5) of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; or

 

(j) any member of the Hub Group shall (i) have entered involuntarily against it
an order for relief under the United States Bankruptcy Code, (ii) not pay, or
admit in writing its inability to pay, its debts generally as they become due,
(iii) make an assignment for the benefit of creditors, (iv) apply for, seek,
consent to, or acquiesce in, the appointment of a receiver, custodian, trustee,
examiner, liquidator or similar official for it or any substantial part of its
Property, (v) institute any proceeding seeking to have entered against it an
order for relief under the United States Bankruptcy Code to adjudicate it
insolvent, or seeking dissolution, winding up, liquidation, reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or fail to file
an answer or other pleading denying the material allegations of any such
proceeding filed against it, (vi) take any corporate action in furtherance of
any matter described in parts (i) through (v) above, or (vii) fail to contest in
good faith any appointment or proceeding described in Section 9.1(k) hereof; or

 

(k) a custodian, receiver, trustee, examiner, liquidator or similar official
shall be appointed for any member of the Hub Group or any substantial part of
any of its Property, or a proceeding described in Section 9.1(j)(v) shall be
instituted against any member of the Hub Group, and such appointment continues
undischarged or such proceeding continues undismissed or unstayed for a period
of 60 days; or

 



 -71- 

 

 

(l) the occurrence of a Change of Control Event.

 

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 with respect to either
Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrowers: (a) if so directed by the Required Lenders,
terminate the remaining Commitments and all other obligations of the Lenders
hereunder on the date stated in such notice (which may be the date thereof);
(b) if so directed by the Required Lenders, declare the principal of and the
accrued interest on all outstanding Loans to be forthwith due and payable and
thereupon all outstanding Loans, including both principal and interest thereon,
shall be and become immediately due and payable together with all other amounts
payable under the Loan Documents without further demand, presentment, protest or
notice of any kind; and (c) if so directed by the Required Lenders, demand that
the Borrowers immediately deliver to the Administrative Agent Cash Collateral in
an amount equal to 105% of the aggregate amount of each Letter of Credit then
outstanding, and the Borrowers agree to immediately make such payment and
acknowledges and agrees that the Lenders would not have an adequate remedy at
law for failure by the Borrowers to honor any such demand and that the
Administrative Agent, for the benefit of the Lenders, shall have the right to
require the Borrowers to specifically perform such undertaking whether or not
any drawings or other demands for payment have been made under any Letter of
Credit. In addition, the Administrative Agent may exercise on behalf of itself,
the Lenders and the L/C Issuer all rights and remedies available to it, the
Lenders and the L/C Issuer under the Loan Documents or Applicable Law or equity
when any such Event of Default has occurred and is continuing. The
Administrative Agent shall give notice to the Borrowers under Section 9.1(d)
promptly upon being requested to do so by any Lender. The Administrative Agent,
after giving notice to the Borrowers pursuant to Section 9.1(d) or this
Section 9.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.

 

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 with respect to either Borrower has
occurred and is continuing, then all outstanding Loans shall immediately become
due and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and the Borrowers shall immediately deliver to the
Administrative Agent Cash Collateral in an amount equal to 105% of the aggregate
amount of each Letter of Credit then outstanding, the Borrowers acknowledging
and agreeing that the Lenders would not have an adequate remedy at law for
failure by the Borrowers to honor any such demand and that the Lenders, and the
Administrative Agent on their behalf, shall have the right to require the
Borrowers to specifically perform such undertaking whether or not any draws or
other demands for payment have been made under any of the Letters of Credit. In
addition, the Administrative Agent may exercise on behalf of itself, the Lenders
and the L/C Issuer all rights and remedies available to it, the Lenders and the
L/C Issuer under the Loan Documents or Applicable Law or equity when any such
Event of Default has occurred and is continuing.

 



 -72- 

 

 

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
is required under any of Sections 2.2(b), 2.7(b), 2.12, 2.13, 9.2 or 9.3 above,
the Borrowers shall forthwith pay the amount required to be so prepaid, to be
held by the Administrative Agent as provided in subsection (b) below.

 

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations, Hedging Liability and Bank Product
Obligations. The Collateral Account shall be held in the name of and subject to
the exclusive dominion and control of the Administrative Agent for the benefit
of the Administrative Agent, the Lenders, and the L/C Issuer. If and when
requested by the Borrowers, the Administrative Agent shall invest funds held in
the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less; provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts due and owing
from the Borrowers to the L/C Issuer, the Administrative Agent or the Lenders.
Subject to the terms of Sections 2.12 and 2.13, if the Borrowers shall have made
payment of all obligations referred to in subsection (a) above required under
Section 2.7(b), at the request of the Borrowers the Administrative Agent shall
release to the Borrowers amounts held in the Collateral Account so long as at
the time of the release and after giving effect thereto no Default or Event of
Default exists. After all Letters of Credit have expired or been cancelled and
the expiration or termination of all Commitments, at the request of the
Borrowers, the Administrative Agent shall release any remaining amounts held in
the Collateral Account following payment in full in cash of all Obligations,
Hedging Liability and Bank Product Obligations. The Borrowers hereby grant the
Administrative Agent, for the benefit of the Lenders, a security interest in and
lien on any and all cash collateral paid into the Collateral Account in
accordance with this Agreement and agree to execute any documentation reasonably
required by the Administrative Agent to perfect its security interest in the
Collateral Account.

 

Section 9.5. Post-Default Collections. Anything contained herein or in the other
Loan Documents to the contrary notwithstanding (including Section 2.7(b)) all
payments and collections received in respect of the Obligations and payments
made under or in respect of the Guaranty Agreements received, in each instance,
by the Administrative Agent or any of the Lenders after acceleration or the
final maturity of the Obligations or termination of the Commitments as a result
of an Event of Default shall be remitted to the Administrative Agent and
distributed as follows:

 



 -73- 

 

 

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which the Loan Parties have agreed to pay the Administrative Agent under
Section 13.4 (such funds to be retained by the Administrative Agent for its own
account unless it has previously been reimbursed for such costs and expenses by
the Lenders, in which event such amounts shall be remitted to the Lenders to
reimburse them for payments theretofore made to the Administrative Agent);

 

(b) second, to the payment of any outstanding interest and fees due under the
Loan Documents to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

 

(c) third, to the payment of principal on the Loans and unpaid Reimbursement
Obligations, together with amounts to be held by the Administrative Agent as
collateral security for any outstanding L/C Obligations pursuant to Section 9.4
(until the Administrative Agent is holding an amount of cash equal to 105% of
the then outstanding amount of all such L/C Obligations);

 

(d) fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrowers and their
Subsidiaries under the Loan Documents (including Hedging Liability and Bank
Product Obligations) to be allocated pro rata in accordance with the aggregate
unpaid amounts owing to each holder thereof; and

 

(e) finally, to the Borrowers or whoever else may be lawfully entitled thereto.

 

Section 10. The Administrative Agent.

 

Section 10.1. Appointment and Authority. Each of the Lenders and the L/C Issuers
hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 10 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither Borrower nor
any other Loan Party shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 10.2. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, either Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 



 -74- 

 

 

Section 10.3. Action by Administrative Agent; Exculpatory Provisions. (a) The
Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law. The
Administrative Agent shall in all cases be fully justified in failing or
refusing to act hereunder or under any other Loan Document unless it first
receives any further assurances of its indemnification from the Lenders that it
may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

 

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty or responsibility to disclose, and shall not be liable
for the failure to disclose, any information relating to any Loan Party or any
of its Affiliates that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity.

 

(b) Neither the Administrative Agent nor any of its Related Parties shall be
liable for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 9.2, 9.3, 9.4, 9.5
and 13.3), or (ii) in the absence of its own gross negligence, bad faith or
willful misconduct as determined by a court of competent jurisdiction by final
and nonappealable judgment. Any such action taken or failure to act pursuant to
the foregoing shall be binding on all Lenders. The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent in writing by the Borrowers, a
Lender, or the L/C Issuer.

 



 -75- 

 

 

(c) Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty or obligation to any Lender or L/C Issuer or
participant or any other Person to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Section 10.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall be fully protected in relying and shall not
incur any liability for relying upon, any notice, request, certificate,
communication, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall be fully protected in relying and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or an L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or L/C Issuer prior to the making of such Loan or the
issuance of such Letter of Credit. The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

Section 10.5. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Revolving Facility as well
as activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross
negligence, bad faith or willful misconduct in the selection of such sub-agents.

 



 -76- 

 

 

Section 10.6. Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Borrowers. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Borrowers, to appoint a
successor, which shall be a bank with an office in the United States of America,
or an Affiliate of any such bank with an office in the United States of America.
If no such successor shall have been so appointed by the Required Lenders and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b) If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders may, to the extent permitted by Applicable Law, by notice in
writing to the Borrowers and such Person remove such Person as Administrative
Agent and, in consultation with the Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents, and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender and L/C Issuer directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrowers
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Section 10 and
Section 13.4 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

 



 -77- 

 

 

Section 10.7. Non-Reliance on Administrative Agent and Other Lenders. Each
Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Section 10.8. L/C Issuer and Swingline Lender. The L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by it and the
documents associated therewith, and the Swingline Lender shall act on behalf of
the Lenders with respect to the Swingline Loans made hereunder. The L/C Issuer
and the Swingline Lender shall each have all of the benefits and immunities
(i) provided to the Administrative Agent in this Section 10 with respect to any
acts taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and the Applications
pertaining to such Letters of Credit or by the Swingline Lender in connection
with Swingline Loans made or to be made hereunder as fully as if the term
“Administrative Agent”, as used in this Section 10, included the L/C Issuer and
the Swingline Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or
Swingline Lender, as applicable. Any resignation by the Person then acting as
Administrative Agent pursuant to Section 10.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swingline
Lender except as it may otherwise agree. Any L/C Issuer or Swingline Lender may
resign at any time by giving thirty (30) days’ prior notice to the
Administrative Agent, the Lenders and the Borrowers. If such Person then acting
as L/C Issuer so resigns, it shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as L/C Issuer and all
L/C Obligations with respect thereto, including the right to require the Lenders
to make Loans or fund risk participations in Reimbursement Obligations pursuant
to Section 2.2, but shall not be required to issue additional Letters of Credit
or to extend, renew or increase any existing Letter of Credit. If such Person
then acting as Swingline Lender resigns, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.1(b), but shall not be
required to make any additional Swingline Loans. Upon the appointment by the
Borrowers of a successor L/C Issuer or Swingline Lender hereunder (which
successor shall in all cases be a Lender other than a Defaulting Lender),
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swingline Lender, as
applicable (other than any rights to indemnity payments or other amounts that
remain owing to the retiring L/C Issuer or Swingline Lender), and (ii) the
retiring L/C Issuer and Swingline Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents
other than with respect to its outstanding Letters of Credit and Swingline
Loans, and (iii) upon the request of the resigning L/C Issuer, the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of the resigning L/C Issuer with respect to such Letters of Credit.

 



 -78- 

 

 

Section 10.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” or other designations for purposes hereto, but such designation
shall have no substantive effect, and such Lenders and their Affiliates shall
have no additional powers, duties or responsibilities as a result thereof.

 

Section 10.10. Authorization to Release Guaranties. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders, the L/C Issuer, and their
Affiliates (a) to release any Subsidiary from its obligations as a Guarantor if
(i) such Person ceases to be a Subsidiary as a result of a transaction permitted
under the Loan Documents or (ii) such Person ceases to be a Material Subsidiary
in accordance with the definition thereof and (b) upon such release, to execute
and deliver any instruments, documents and agreements necessary or desirable to
evidence and confirm the release of such Subsidiary. Upon the Administrative
Agent’s request, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Person from its obligations as a Guarantor
under the Loan Documents.

 

Section 10.11. Authorization of Administrative Agent to File Proofs of Claim. In
case of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including Sections 3.1, 4.4, 4.5, and 13.4) allowed in
such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.1
and 13.4. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 



 -79- 

 

 

Section 10.12. Hedging Liability and Bank Product Obligations. By virtue of a
Lender’s execution of this Agreement or an Assignment and Assumption pursuant to
Section 13.2, as the case may be, any Affiliate of such Lender with whom the
Borrower or any other Loan Party has entered into an agreement creating Hedging
Liability or Bank Product Obligations shall be deemed a Lender party hereto for
purposes of any reference in a Loan Document to the parties for whom the
Administrative Agent is acting, it being understood and agreed that the rights
and benefits of such Affiliate under the Loan Documents consist exclusively of
such Affiliate’s right to share in payments and collections out of the Guaranty
Agreements as more fully set forth in Section 9.5. No holder of Hedging
Liability or Bank Product Obligations shall have any right to notice of any
action or to consent to, direct or object to any action hereunder or under any
other Loan Document other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. In connection with
any such distribution of payments and collections, or any request for the
release of the Guaranty Agreements in connection with the termination of the
Commitments and the payment in full of the Obligations, the Administrative Agent
shall be entitled to assume no amounts are due to any Lender or its Affiliate
with respect to Hedging Liability or Bank Product Obligations unless such Lender
has notified the Administrative Agent in writing of the amount of any such
liability owed to it or its Affiliate prior to such distribution or payment or
release of Guaranty Agreements.

 

Section 11. Guaranty Agreement Requirements.

 

Section 11.1. Guarantor Requirements. The payment and performance of the
Obligations shall at all times be guaranteed by each Material Subsidiary
pursuant to Section 12 hereof or pursuant to one or more Guaranty Agreements;
provided, however, that unless otherwise required by the Required Lenders during
the existence of any Event of Default, Material Subsidiaries which are Foreign
Subsidiaries or Foreign Partnerships shall not be required to be Guarantors
hereunder if providing a Guaranty Agreement would cause an adverse effect on the
Public Hub Company’s federal income tax liability.

 

Section 11.2. Further Assurances. Each Borrower agrees that it shall, and shall
cause each Material Subsidiary to, execute and deliver such documents and do
such acts and things as the Administrative Agent may from time to time
reasonably request in order to provide for the guaranties contemplated hereby.

 



 -80- 

 

 

Section 12. The Guarantees.

 

Section 12.1. The Guarantees. To induce the Lenders and L/C Issuer to provide
the credits described herein and in consideration of benefits expected to accrue
to the Loan Parties by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Borrower and each
Material Subsidiary and each other member of the Hub Group which executes and
delivers a Guaranty Agreement (the Borrowers and such Material Subsidiaries and
other members of the Hub Group being hereinafter referred to individually as a
“Guarantor” and collectively as the “Guarantors”) hereby unconditionally and
irrevocably guarantees jointly and severally to the Administrative Agent, the
Lenders, and the L/C Issuer and their Affiliates, the due and punctual payment
of all present and future Obligations, Hedging Liability and Bank Product
Obligations, including the due and punctual payment of principal of and interest
on the Loans, the Reimbursement Obligations, and the due and punctual payment of
all other Obligations now or hereafter owed by the Borrowers under the Loan
Documents and the due and punctual payment of all Hedging Liability and Bank
Product Obligations (collectively, “Guarantied Liabilities”), in each case as
and when the same shall become due and payable, whether at stated maturity, by
acceleration, or otherwise, according to the terms hereof and thereof (including
all interest, costs, fees, and charges after the entry of an order for relief
against either Borrower or such other obligor in a case under the United States
Bankruptcy Code or any similar proceeding, whether or not such interest, costs,
fees and charges would be an allowed claim against either Borrower or any such
obligor in any such proceeding); provided, however, that, with respect to any
Guarantor, Guarantied Liabilities guaranteed by such Guarantor shall exclude all
Excluded Swap Obligations. In case of failure by the Borrowers or other obligors
punctually to pay any Guarantied Liabilities guaranteed hereby, each Guarantor
hereby unconditionally agrees to make such payment or to cause such payment to
be made punctually as and when the same shall become due and payable, whether at
stated maturity, by acceleration, or otherwise, and as if such payment were made
by the Borrowers or such other obligors.

 

Section 12.2. Guarantee Unconditional. The obligations of each Guarantor under
this Section 12 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of any Loan Party or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b) any modification or amendment of or supplement to this Agreement or any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting,
any Loan Party or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Loan
Party or other obligor or of any other guarantor contained in any Loan Document;

 



 -81- 

 

 

(d) the existence of any claim, set-off, or other rights which any Loan Party or
other obligor or any other guarantor may have at any time against the
Administrative Agent, any Lender, the L/C Issuer or any other Person, whether or
not arising in connection herewith;

 

(e) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Loan
Party or other obligor, any other guarantor, or any other Person or Property;

 

(f) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Loan Party or other obligor, regardless of what obligations of
any Loan Party or other obligor remain unpaid;

 

(g) any invalidity or unenforceability relating to or against any Loan Party or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations or any provision of Applicable Law or regulation purporting
to prohibit the payment by any Loan Party or other obligor or any other
guarantor of the principal of or interest on any Loan or any Reimbursement
Obligation or any other amount payable under the Loan Documents or any agreement
relating to Hedging Liability or Bank Product Obligations; or

 

(h) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this subsection, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 12.

 

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. Each Guarantor’s obligations under this Section 12 shall remain
in full force and effect until the Commitments are terminated, all Letters of
Credit have expired, and the principal of and interest on the Loans and all
other amounts payable by the Borrowers and the other Loan Parties under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Bank Product Obligations shall have been paid in full. If
at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Loan Party or other
obligor or any guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of such
Loan Party or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 12 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 12.4. Subrogation. Each Guarantor agrees it will not exercise any rights
which it may acquire by way of subrogation by any payment made hereunder, or
otherwise, until all the Guarantied Liabilities shall have been paid in full
subsequent to the termination of all the Commitments and expiration of all
Letters of Credit. If any amount shall be paid to a Guarantor on account of such
subrogation rights at any time prior to the later of (x) the payment in full of
the Guarantied Liabilities and all other amounts payable by the Loan Parties
hereunder and the other Loan Documents and (y) the termination of the
Commitments and expiration of all Letters of Credit, such amount shall be held
in trust for the benefit of the Administrative Agent, the Lenders, and the
L/C Issuer (and their Affiliates) and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders and L/C Issuer (and their
Affiliates) or be credited and applied upon the Guarantied Liabilities, whether
matured or unmatured, in accordance with the terms of this Agreement.

 



 -82- 

 

 

Section 12.5. Subordination. Each Guarantor (each referred to herein as a
“Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of each Borrower or other Loan Party owing to such
Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Guarantied Liabilities. During the
existence of any Event of Default, subject to Section 12.4, any such
indebtedness, obligation, or liability of each Borrower or other Loan Party
owing to such Subordinated Creditor shall be enforced and performance received
by such Subordinated Creditor as trustee for the benefit of the holders of the
Guarantied Liabilities and the proceeds thereof shall be paid over to the
Administrative Agent for application to the Guarantied Liabilities (whether or
not then due), but without reducing or affecting in any manner the liability of
such Guarantor under this Section 12.

 

Section 12.6. Waivers. Each Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest, and any notice not provided for herein, as well as
any requirement that at any time any action be taken by the Administrative
Agent, any Lender, the L/C Issuer, or any other Person against either Borrower
or any other Loan Party or other obligor, another guarantor, or any other
Person.

 

Section 12.7. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against each Guarantor under this Section 12 shall not exceed
$1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 12 void or voidable under Applicable Law,
including fraudulent conveyance law.

 

Section 12.8. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by any Borrower or other Loan Party or other obligor under
this Agreement or any other Loan Document, or under any agreement relating to
Hedging Liability or Bank Product Obligations, is stayed upon the insolvency,
bankruptcy or reorganization of such Borrower or such other Loan Party or
obligor, all such amounts otherwise subject to acceleration under the terms of
this Agreement or the other Loan Documents, or under any agreement relating to
Hedging Liability or Bank Product Obligations, shall nonetheless be payable by
the Guarantors hereunder forthwith on demand by the Administrative Agent made at
the request or otherwise with the consent of the Required Lenders.

 

Section 12.9. Benefit to Guarantors. The Loan Parties are engaged in related
businesses and integrated to such an extent that the financial strength and
flexibility of the Borrowers and the other Loan Parties has a direct impact on
the success of each other Loan Party. Each Guarantor will derive substantial
direct and indirect benefit from the extensions of credit hereunder, and each
Guarantor acknowledges that this guarantee is necessary or convenient to the
conduct, promotion and attainment of its business.

 



 -83- 

 

 

Section 12.10. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guaranty Agreement in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section, or
otherwise under this Guaranty Agreement, voidable under Applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until discharged in accordance with
Section 12.3. Each Qualified ECP Guarantor intends that this Section constitute,
and this Section shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

Section 13. Miscellaneous.

 

Section 13.1. Notices.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows:

 

(i) if to either Borrower or any other Loan Party, to it at Hub Group, Inc.,
2000 Clearwater Drive, Oak Brook, Illinois 60523, Attention: Chief Financial
Officer (Facsimile No. (630) 964-3787; Telephone No. (630) 271-3600);

 

(ii) if to the Administrative Agent, to Bank of Montreal at 115 South LaSalle
Street, Chicago, Illinois 60603, Attention: William Thomson (Facsimile No. (312)
293-4718; Telephone No. (312) 461-3879);

 

(iii) if to Bank of Montreal or BMO Harris Bank N.A. in its capacity as L/C
Issuer, to it at 115 South LaSalle Street, Chicago, Illinois 60603, Attention:
Attention: William Thomson (Facsimile No. (312) 293-4718; Telephone No. (312)
461-3879), and if to any other L/C Issuer, to it at the address provided in
writing to the Administrative Agent and the Borrowers at the time of its
appointment as an L/C Issuer hereunder;

 

(iv) if to a Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications, to the extent
provided in subsection (b) below, shall be effective as provided in said
subsection (b).

 



 -84- 

 

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Sections 2.1,
2.2 and 2.5 if such Lender or L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Sections by electronic communication. The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

(c) Change of Address, etc. Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d) Platform. (i) Each Loan Party agrees that the Administrative Agent may, but
shall not be obligated to, make the Communications (as defined below) available
to the L/C Issuers and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

 

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers or the other Loan Parties,
any Lender or any other Person or entity for damages of any kind, including
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of either
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent, any Lender or any L/C Issuer by means of electronic communications
pursuant to this Section, including through the Platform.

 



 -85- 

 

 

Section 13.2. Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (e) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

 

(i) Minimum Amounts. (A) in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitments and the Loans at the time owing to
it or contemporaneous assignments to related Approved Funds that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

 

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the relevant Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed).

 



 -86- 

 

 

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned.

 

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowers shall be deemed to have consented to any such assignment unless they
shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;

 

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments if such assignment is to
a Person that is not a Lender with a Commitment, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C) the consent of each L/C Issuer and Swingline Lender shall be required for
any assignment.

 

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) either Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries or (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B).

 

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each L/C
Issuer, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Percentage. Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under Applicable Law without compliance with the
provisions of this paragraph, then the assignee of such interest shall be deemed
to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

 



 -87- 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 4.1, 4.4, 4.5, and 13.4 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this paragraph shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Chicago,
Illinois a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement. The Register shall be available
for inspection by the Borrowers and any Lender, at any reasonable time and from
time to time upon reasonable prior notice.

 



 -88- 

 

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrowers or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit of, a natural Person,
or either Borrower or any other Loan Party or any Loan Party’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Administrative Agent, the L/C
Issuers and Lenders shall continue to deal solely and directly with such Lender
in connection with such Lender’s rights and obligations under this Agreement.
For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 13.4(c) with respect to any payments made by such Lender to its
Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would reduce the amount of or
postpone any fixed date for payment of any Obligation in which such participant
has an interest. The Borrowers agree that each Participant shall be entitled to
the benefits of Sections 4.1, 4.4, and 4.5 (subject to the requirements and
limitations therein, including the requirements under Section 4.1(g) (it being
understood that the documentation required under Section 4.1(g) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.11 and 4.7 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 4.1 or 4.4, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Borrowers’ request and
expense, to use reasonable efforts to cooperate with the Borrowers to effectuate
the provisions of Section 2.11 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 13.6 (Right of Setoff) as though it were a Lender; provided that such
Participant agrees to be subject to Section 13.7 (Sharing of Payments by
Lenders) as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrowers, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 



 -89- 

 

 

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

Section 13.3. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing and is signed by (a) the Borrowers, (b) the Required Lenders, and
(c) if the rights or duties of the Administrative Agent, the L/C Issuer, or the
Swingline Lender are affected thereby, the Administrative Agent, the L/C Issuer,
or the Swingline Lender, as applicable; provided that:

 

(i) no amendment or waiver pursuant to this Section 13.3 shall (A) increase any
Commitment of any Lender without the consent of such Lender or (B) reduce the
amount of or postpone the date for any scheduled payment of any principal of or
interest on any Loan or of any Reimbursement Obligation or of any fee payable
hereunder without the consent of each Lender directly affected thereby;
provided, however, that only the consent of the Required Lenders shall be
necessary (i) to amend the default rate provided in Section 2.8 or to waive any
obligation of the Borrowers to pay interest or fees at the default rate as set
forth therein or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest or any fee payable hereunder;

 

(ii) no amendment or waiver pursuant to this Section 13.3 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.3, change Section 13.7 in a manner that would affect the
ratable sharing of setoffs required thereby, change the application of payments
contained in Section 2.12 or 9.5, release any material Guarantor or affect the
number of Lenders required to take any action hereunder or under any other Loan
Document;

 

(iii) no amendment or waiver pursuant to this Section 13.3 shall, unless signed
by each Lender directly affected thereby, extend the Termination Date, or extend
the stated expiration date of any Letter of Credit beyond the Termination Date;
and

 

(iv) no amendment to Section 12 shall be made without the consent of the
Guarantor(s) affected thereby.

 

Notwithstanding anything to the contrary herein, (1) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender, (2) if the Administrative Agent and the
Borrowers have jointly identified an obvious error or any error or omission of a
technical nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrowers shall be permitted to amend such
provision, (3) guarantees, collateral security documents and related documents
executed by the Borrowers or any other Loan Party in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented or waived without the consent of any Lender if such
amendment, supplement or waiver is delivered in order to (x) comply with local
law or advice of local counsel, (y) cure ambiguities, omissions, mistakes or
defects or (z) cause such guarantee, collateral security document or other
document to be consistent with this Agreement and the other Loan Documents,
(4) the Borrowers and the Administrative Agent may, without the input or consent
of any other Lender, effect amendments to this Agreement and the other Loan
Documents as may be necessary in the reasonable opinion of the Borrowers and the
Administrative Agent to effect the provisions of Section 2.14 and (5) the fee
letter referred to in Section 3.1(c) and the other fee letters between the
Borrowers and the Lenders entered into on or prior to the Closing Date may be
amended by the parties thereto.

 



 -90- 

 

 

Section 13.4. Costs and Expenses; Indemnification.

 

(a) Costs and Expenses. The Borrowers shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of counsel for the Administrative Agent), and shall pay all fees
and time charges and disbursements for attorneys who may be employees of the
Administrative Agent, in connection with the syndication of the Revolving
Facility, the preparation, negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents, or any amendments, modifications
or waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable and
documented out-of-pocket expenses incurred by any L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder, and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any Lender or any L/C Issuer,
in connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving either Borrower or
any other Loan Party as a debtor thereunder).

 



 -91- 

 

 

(b) Indemnification by the Loan Parties. Each Loan Party shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, reasonable and documented costs and
expenses (including the reasonable and documented fees and expenses of one firm
of counsel for all Indemnitees, taken as a whole, and in the case of a perceived
conflict of interest, one additional firm of counsel to the similarly situated
affected Indemnitees taken as a whole) and liabilities, incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including any third
party or either Borrower or any other Loan Party) arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or, in the case of Administrative Agent (and any sub-agent
thereof), any Swingline Lender and L/C Issuer, and their Related Parties, the
administration and enforcement of this Agreement and the other Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving either Borrower or
any other Loan Party as a debtor thereunder), (ii) any Loan or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
any L/C Issuer to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Environmental Claim or
Environmental Liability, including with respect to the actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by any Loan Party or any of its Subsidiaries, related in any way to any
Loan Party or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by either Borrower or any other Loan Party, and regardless of whether
any Indemnitee is a party thereto (including any settlement arrangement arising
from or relating to the foregoing); provided that such indemnity shall not, as
to any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee or any controlled
Affiliate of such Indemnitee, (y) result from a claim brought by either Borrower
or any other Loan Party against an Indemnitee or any controlled Affiliate of
such Indemnitee for (1) a material breach of the initial funding obligations
hereunder in connection with the Closing Date Acquisition by such Indemnitee or
a controlled Affiliate of such Indemnitee or (2) at all times after the initial
funding hereunder, a breach in bad faith of the obligations of such Indemnitee
or any controlled Affiliate of such Indemnitee hereunder or under any other Loan
Document, in each case if such Borrower or such Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction or (z) related to any proceeding that does not involve
an act or omission by a Loan Party and that is brought by an Indemnitee or a
controlled Affiliate of such Indemnitee against any other Indemnitee (other than
claims against the Administrative Agent in its capacity as such or in fulfilling
such role). This subsection (b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

(c) Reimbursement by Lenders. To the extent that (i) the Loan Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by any of them to the Administrative Agent (or any
sub-agent thereof), any L/C Issuer, any Swingline Lender or any Related Party or
(ii) any liabilities, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever are imposed
on, incurred by, or asserted against, Administrative Agent, the L/C Issuer, any
Swingline Lender or a Related Party in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted to be
taken by Administrative Agent, the L/C Issuer, any Swingline Lender or a Related
Party in connection therewith, then, in each case, each Lender severally agrees
to pay to the Administrative Agent (or any such sub-agent), such L/C Issuer,
such Swingline Lender or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought based on each Lender’s share of the Total
Credit Exposure at such time) of such unpaid amount (including any such unpaid
amount in respect of a claim asserted by such Lender); provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swingline
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or any such Swingline Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 13.15.

 



 -92- 

 

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in subsection (b)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

 

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

 

(f) Survival. Each party’s obligations under this Section shall survive the
termination of the Loan Documents and payment of the obligations hereunder.

 

Section 13.5. No Waiver, Cumulative Remedies. No delay or failure on the part of
the Administrative Agent, the L/C Issuer, or any Lender, or on the part of the
holder or holders of any of the Obligations, in the exercise of any power or
right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 



 -93- 

 

 

Section 13.6. Right of Setoff. In addition to any rights now or hereafter
granted under the Loan Documents or Applicable Law and not by way of limitation
of any such rights, if an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by such Lender, such L/C Issuer or any such Affiliate, to or for the
credit or the account of either Borrower or any other Loan Party against any and
all of the obligations of such Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or such
L/C Issuer or their respective Affiliates, irrespective of whether or not such
Lender, L/C Issuer or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of such Borrower or
such Loan Party may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Lender or such L/C Issuer different from the branch, office
or Affiliate holding such deposit or obligated on such indebtedness; provided
that in the event that any Defaulting Lender shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.12 and, pending such payment, shall be segregated by such
Defaulting Lender from its other funds and deemed held in trust for the benefit
of the Administrative Agent, the L/C Issuers, and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, each
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
such L/C Issuer or their respective Affiliates may have. Each Lender and L/C
Issuer agrees to notify the Borrowers and the Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

 

Section 13.7. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided that:

 

(a) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

 

(b) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.13, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in L/C Obligations to any assignee or participant, other
than to any Loan Party or any Subsidiary thereof (as to which the provisions of
this Section shall apply).

 



 -94- 

 

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

 

Section 13.8. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

 

Section 13.9. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and L/C Issuer of amounts sufficient to
protect the yield of the Lenders and L/C Issuer with respect to the Loans and
Letters of Credit, including Sections 4.1, 4.4, 4.5, and 13.4, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

 

Section 13.10. Counterparts; Integration; Effectiveness.

 

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Illinois State Electronic Commerce Security Act, or
any other similar state laws based on the Uniform Electronic Transactions Act.

 



 -95- 

 

 

Section 13.11. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 13.12. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

 

Section 13.13. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as the Borrowers have one or more Subsidiaries.

 

Section 13.14. Excess Interest. Notwithstanding any provision to the contrary
contained herein or in any other Loan Document, no such provision shall require
the payment or permit the collection of any amount of interest in excess of the
maximum amount of interest permitted by Applicable Law to be charged for the use
or detention, or the forbearance in the collection, of all or any portion of the
Loans or other obligations outstanding under this Agreement or any other Loan
Document (“Excess Interest”). If any Excess Interest is provided for, or is
adjudicated to be provided for, herein or in any other Loan Document, then in
such event (a) the provisions of this Section shall govern and control,
(b) neither Borrower nor any guarantor or endorser shall be obligated to pay any
Excess Interest, (c) any Excess Interest that the Administrative Agent or any
Lender may have received hereunder shall, at the option of the Administrative
Agent, be (i) applied as a credit against the then outstanding principal amount
of Obligations hereunder and accrued and unpaid interest thereon (not to exceed
the maximum amount permitted by Applicable Law), (ii) refunded to the Borrowers,
or (iii) any combination of the foregoing, (d) the interest rate payable
hereunder or under any other Loan Document shall be automatically subject to
reduction to the maximum lawful contract rate allowed under applicable usury
laws (the “Maximum Rate”), and this Agreement and the other Loan Documents shall
be deemed to have been, and shall be, reformed and modified to reflect such
reduction in the relevant interest rate, and (e) neither Borrower nor any
guarantor or endorser shall have any action against the Administrative Agent or
any Lender for any damages whatsoever arising out of the payment or collection
of any Excess Interest. Notwithstanding the foregoing, if for any period of time
interest on any of Borrowers’ Obligations is calculated at the Maximum Rate
rather than the applicable rate under this Agreement, and thereafter such
applicable rate becomes less than the Maximum Rate, the rate of interest payable
on the Borrowers’ Obligations shall remain at the Maximum Rate until the Lenders
have received the amount of interest which such Lenders would have received
during such period on the Borrowers’ Obligations had the rate of interest not
been limited to the Maximum Rate during such period.

 



 -96- 

 

 

Section 13.15. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and L/C Issuer hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or L/C Issuer
pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer a
partnership, association, joint venture or other entity.

 

Section 13.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between any Loan Party and its Subsidiaries and the Administrative
Agent, the L/C Issuer, or any Lender is intended to be or has been created in
respect of the transactions contemplated hereby or by the other Loan Documents,
irrespective of whether the Administrative Agent, the L/C Issuer, or any Lender
has advised or is advising any Loan Party or any of its Subsidiaries on other
matters, (ii) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the L/C Issuer, and the Lenders are arm’s-length
commercial transactions between such Loan Parties and their Affiliates, on the
one hand, and the Administrative Agent, the L/C Issuer, and the Lenders, on the
other hand, (iii) each Loan Party has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) each Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) the Administrative Agent, the L/C Issuer, and
the Lenders each is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for any Loan Party or any
of its Affiliates, or any other Person; (ii) none of the Administrative Agent,
the L/C Issuer, and the Lenders has any obligation to any Loan Party or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the L/C Issuer, and the Lenders and their
respective Affiliates may be engaged, for their own accounts or the accounts of
customers, in a broad range of transactions that involve interests that differ
from those of any Loan Party and its Affiliates, and none of the Administrative
Agent, the L/C Issuer, and the Lenders has any obligation to disclose any of
such interests to any Loan Party or its Affiliates. To the fullest extent
permitted by law, each Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the L/C Issuer, and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

Section 13.17. Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement, the Notes and the other Loan Documents (except as otherwise
specified therein), and the rights and duties of the parties hereto, shall be
construed and determined in accordance with the laws of the State of Illinois
without regard to conflicts of law principles that would require application of
the laws of another jurisdiction.

 



 -97- 

 

 

(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois State court
sitting in the City of Chicago, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each party hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such Illinois State court
or, to the extent permitted by Applicable Law, in such federal court. Each party
hereto hereby agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Applicable Law. Nothing in this
Agreement or any other Loan Document or otherwise shall affect any right that
the Administrative Agent, the L/C Issuer or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against either Borrower or any Guarantor or its respective properties
in the courts of any jurisdiction.

 

(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in Section 13.17(b). Each party hereto hereby irrevocably waives, to
the fullest extent permitted by Applicable Law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
any action or proceeding arising out of or relating to any Loan Document, in the
manner provided for notices (other than telecopy or e-mail) in Section 13.1.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
Applicable Law.

 

Section 13.18. Waiver of Jury Trial. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by Applicable Law, any right it may have
to a trial by jury in any legal proceeding directly or indirectly arising out of
or relating to any Loan Document or the transactions contemplated thereby
(whether based on contract, tort or any other theory). Each party hereto
(a) certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver and (b) acknowledges
that it and the other parties hereto have been induced to enter into this
Agreement by, among other things, the mutual waivers and certifications in this
Section.

 

Section 13.19. USA Patriot Act. Each Lender and L/C Issuer that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that
pursuant to the requirements of the Act, it is required to obtain, verify, and
record information that identifies the Borrowers, which information includes the
name and address of the Borrowers and other information that will allow such
Lender or L/C Issuer to identify the Borrowers in accordance with the Act.

 



 -98- 

 

 

Section 13.20. Confidentiality. Each of the Administrative Agent, the Lenders
and the L/C Issuers agree to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners); (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process; (d) to any other party hereto; (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder; (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrowers and their obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
any Loan Party or its Subsidiaries or the Revolving Facility or (ii) the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Revolving Facility; (h) with the
consent of the Borrowers; or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section, or
(y) becomes available to the Administrative Agent, any Lender, any L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers. For purposes of this Section, “Information” means all
information received from a Loan Party or any of its Subsidiaries relating to a
Loan Party or any of its Subsidiaries or any of their respective businesses,
other than any such information that is available to the Administrative Agent,
any Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by a
Loan Party or any of its Subsidiaries; provided that, in the case of information
received from a Loan Party or any of its Subsidiaries after the date hereof,
such information is clearly identified at the time of delivery as confidential.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 13.21. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto (including any party becoming a party hereto by virtue of an
Assignment and Assumption) acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 



 -99- 

 

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i) a reduction in full or in part or cancellation of any such liability;

 

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 13.22 Release of Guarantors. The Lenders and the L/C Issuer hereby
irrevocably agree that any Guarantor shall be automatically released from the
Guarantee in Section 12 upon (i) consummation of any transaction permitted
hereunder resulting in such Guarantor ceasing to constitute a Subsidiary or (ii)
such Person ceasing to be a Material Subsidiary in accordance with the
definition thereof. The Lenders and the L/C Issuer hereby authorize the
Administrative Agent to execute and deliver any instruments, documents, and
agreements necessary or desirable to evidence and confirm the release of any
Subsidiary pursuant to the foregoing provisions of this paragraph, all without
the further consent or joinder of any Lender or the L/C Issuer.

 

[Signature Pages to Follow]

 

 

 

 

 



 -100- 

 

 

This Agreement is entered into between us for the uses and purposes hereinabove
set forth as of the date first above written.

 



  “Borrowers”           Hub Group, Inc.                 By /s/ Terri Pizzuto    
  Name Terri Pizzuto       Title CFO                         Hub City Terminals,
Inc.                 By /s/ Terri Pizzuto       Name Terri Pizzuto       Title
EVP & Treasurer                                   “Guarantors”           Hub
Group Trucking, Inc.                 By /s/ Terri Pizzuto       Name Terri
Pizzuto       Title Treasurer                         Mode Transportation LLC  
              By /s/ Terri Pizzuto       Name Terri Pizzuto       Title
Treasurer  



 

 



[Signature Page to Credit Agreement (Hub Group)]

 

 

  “Administrative Agent, Swingline Lender and a L/C Issuer”             Bank of
Montreal, as a L/C Issuer, Swingline Lender and as Administrative Agent        
  By /s/ William Thomson       Name William Thomson       Title Director  



 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement (Hub Group)]

 

 

  “Lenders”             Bank of Montreal, as a Lender and as a L/C Issuer with
respect to its Existing L/Cs                   By /s/ William Thomson       Name
William Thomson       Title Director                         Bank of America,
N.A., as a Lender                 By /s/ Jonathan M. Phillips       Name
Jonathan M. Phillips       Title Senior Vice President                        
Wells Fargo Bank, National Association, as a Lender               By /s/ Robert
J. Stegman       Name Robert J. Stegman       Title Senior Vice President      
                  Associated Bank, National Association, as a Lender            
  By /s/ James E. Lynch       Name James E. Lynch       Title SVP  



 

 



[Signature Page to Credit Agreement (Hub Group)]

 

 

 

  BMO Harris Bank N.A., solely as a L/C Issuer with respect to its Existing L/Cs
          By /s/ William Thomson       Name William Thomson       Title Director
 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to Credit Agreement (Hub Group)]

 

 

Exhibit A

 

Notice of Payment Request

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Credit Agreement, dated as of July 1, 2017, among Hub
Group, Inc. and Hub City Terminals, Inc., as Borrowers, the Guarantors party
thereto, the Lenders party thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein and not defined herein have the
meanings assigned to them in the Credit Agreement. [The Borrowers have failed to
pay their Reimbursement Obligation in the amount of $____________. Your
Percentage of the unpaid Reimbursement Obligation is $_____________] or
[__________________________ has been required to return a payment by the
Borrowers of a Reimbursement Obligation in the amount of $_______________. Your
Percentage of the returned Reimbursement Obligation is $_______________.]

 

Very truly yours,

 



  [Bank of Montreal], as L/C Issuer           By         Name         Title    



 



 

 

 

 

 

 

 

 

 

 



 
 

 

Exhibit B

 

Notice of Borrowing

 

Date: ____________, ____

 

To:Bank of Montreal, as Administrative Agent for the Lenders party to the Credit
Agreement dated as of July 1, 2017 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), among Hub Group, Inc. and Hub City
Terminals, Inc., as Borrowers, the Guarantors party thereto, the Lenders party
thereto, and Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned Borrower refers to the Credit Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Credit Agreement, of the Borrowing
specified below:

 

1. The Business Day of the proposed Borrowing is ___________, ____.

 

2. The aggregate amount of the proposed Borrowing is $______________.

 

3. The Borrowing is to be comprised of $___________ of [Base Rate] [Eurodollar]
Loans.

 

[4. The duration of the Interest Period for the Eurodollar Loans included in the
Borrowing shall be ____________ months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a) each of the representations and warranties contained in Section 6 of the
Credit Agreement (other than the representation and warranty set forth in
Section 6.12 of the Credit Agreement) and in the other Loan Documents are true
and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as though made on and as of such date
(except to the extent such representations and warranties relate to an earlier
date, in which case they are true and correct in all material respects (where
not already qualified by materiality, otherwise in all respects) as of such
earlier date); and

 



 
 

 

(b) no Default has occurred and is continuing or would result from such proposed
Borrowing.

 



  Hub Group, Inc.                     By         Name         Title            
              Hub City Terminals, Inc.                 By         Name        
Title    



 

 

 

 

 

 

 

 

 

 



 -2- 

 

 

Exhibit C

 

Notice of Continuation/Conversion

 

Date: ____________, ____

 

To:Bank of Montreal, as Administrative Agent for the Lenders party to the Credit
Agreement dated as of July 1, 2017 (as extended, renewed, amended or restated
from time to time, the “Credit Agreement”), among Hub Group, Inc. and Hub City
Terminals, Inc., as Borrowers, the Guarantors party thereto, the Lenders party
thereto, and Bank of Montreal, as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned Borrower refers to the Credit Agreement, the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.5 of the Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

 

1. The conversion/continuation date is __________, ____.

 

2. The aggregate amount of the Loans to be [converted] [continued] is
$______________.

 

3. The Loans are to be [converted into] [continued as] [Eurodollar] [Base Rate]
Loans.

 

4. [If applicable:] The duration of the Interest Period for the Loans included
in the [conversion] [continuation] shall be _________ months.

 

 

  Hub Group, Inc.                     By         Name         Title            
              Hub City Terminals, Inc.                 By         Name        
Title    



 

 



 
 

 

Exhibit D-1

 

Revolving Note

 

 

 



U.S. $_______________ ____________, ______



 

For Value Received, the undersigned, Hub Group, Inc., a Delaware corporation,
and Hub City Terminals, Inc., a Delaware corporation (together, the “Borrowers”
and each, a “Borrower”), hereby jointly and severally promise to pay to
____________________ (the “Lender”) or its registered assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrowers), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrowers, or any of them, pursuant to the Credit Agreement,
together with interest on the principal amount of each Revolving Loan from time
to time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of July 1, 2017, among the Borrowers, the Guarantors party thereto, the
Lenders and L/C Issuer party thereto, and Bank of Montreal, as Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meanings as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

[Signature Page to Follow]

 

 

 

 



 
 

 

The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.

 

 

  Hub Group, Inc.                     By         Name         Title            
              Hub City Terminals, Inc.                 By         Name        
Title    



 

 

 

 

 



 -2- 

 

 

Exhibit D-2

 

Swing Note

 

 

 



U.S. $_______________ ____________, ______

 

For Value Received, the undersigned, Hub Group, Inc., a Delaware corporation,
and Hub City Terminals, Inc., a Delaware corporation (together, the “Borrowers”
and each, a “Borrower”), hereby jointly and severally promise to pay to
___________________ (the “Lender”) or its registered assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrowers), in immediately available
funds, the principal sum of _______________________________ Dollars
($____________) or, if less, the aggregate unpaid principal amount of all
Swingline Loans made by the Lender to the Borrowers, or any of them, pursuant to
the Credit Agreement, together with interest on the principal amount of each
Swingline Loan from time to time outstanding hereunder at the rates, and payable
in the manner and on the dates, specified in the Credit Agreement.

 

This Note is the Swing Note referred to in the Credit Agreement dated as of July
1, 2017, among the Borrowers, the Guarantors party thereto, the Lenders and
L/C Issuer party thereto, and Bank of Montreal, as Administrative Agent (as
extended, renewed, amended or restated from time to time, the “Credit
Agreement”), and this Note and the holder hereof are entitled to all the
benefits provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meanings as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of Illinois.

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

[Signature Page to Follow]

 

 

 

 



 
 

 

The Borrowers hereby waive demand, presentment, protest or notice of any kind
hereunder.

 

  Hub Group, Inc.                     By         Name         Title            
              Hub City Terminals, Inc.                 By         Name        
Title    



 

 

 

 

 



 -2- 

 

 

Exhibit E

 

Increase Request

 

Dated _____________, _______

 

To:Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer
party to the Credit Agreement dated as of July 1, 2017, among Hub Group, Inc.
and Hub City Terminals, Inc., as Borrowers, the Guarantors referred to therein,
the Lenders and L/C Issuer party thereto from time to time, and the
Administrative Agent (as extended, renewed, amended or restated from time to
time, the “Credit Agreement”)

 

Ladies and Gentlemen:

 

The undersigned, Hub Group, Inc. and Hub City Terminals, Inc. (together, the
“Borrowers”), hereby refer to the Credit Agreement and request that the
Administrative Agent consent to an increase in the aggregate Commitments (the
“Increase”), in accordance with Section 2.14 of the Credit Agreement, to be
effected by [an increase in the Commitment of [name of existing Lender]] [the
addition of [name of new Lender] (the “New Lender”), as a Lender under the terms
of the Credit Agreement]. Capitalized terms used herein without definition shall
have the same meanings herein as such terms have in the Credit Agreement.

 

After giving effect to such Increase, the Commitment of the [Lender] [New
Lender] shall be $_____________.

 

[Include paragraphs 1-4 for a New Lender]

 

1. The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of any Loan Party or any of its Subsidiaries or any other
party to the Credit Agreement or any other Loan Document or with respect to the
legality, validity, sufficiency or enforceability of the Credit Agreement or any
other Loan Document or the value of any security therefor.

 



 
 

 

2. Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender ” under the Credit Agreement as if
it were an original signatory thereto and (ii) agrees to be bound by the terms
and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3. The New Lender shall deliver to the Administrative Agent a completed
Administrative Questionnaire.

 

4. The New Lender has delivered to the Borrowers and the Administrative Agent
(or is delivering to the Borrowers and the Administrative Agent concurrently
herewith), as required, the Tax forms referred to in Section 4.1 of the Credit
Agreement.

 

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the laws of the state of
Illinois.

 

The Increase shall be effective when the executed consent of the Administrative
Agent is received or otherwise in accordance with Section 2.14 of the Credit
Agreement, but not in any case prior to ___________________, ____. It shall be a
condition to the effectiveness of the Increase that all expenses referred to in
Section 2.14 of the Credit Agreement shall have been paid.

 

The Borrowers hereby certify that (a) no Default has occurred and is continuing
and (b) each of the representations and warranties set forth in Section 6 of the
Credit Agreement and in the other Loan Documents are and remain true and correct
in all material respects on the effective date of this Increase (where not
already qualified by materiality, otherwise in all respects), except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as of such earlier date.

 

[Signature Pages to Follow]

 

 

 



 -2- 

 

 

Please indicate your consent to such Increase by signing the enclosed copy of
this letter in the space provided below.

 



  Very truly yours,               Hub Group, Inc.                     By        
Name         Title                           Hub City Terminals, Inc.          
      By         Name         Title                           [New or existing
Lender increasing Commitments]           By         Name         Title    



 

 

 



 -3- 

 

 

Exhibit F

 

Hub Group, Inc. and Hub City Terminals, Inc.

 

Compliance Certificate

 

To:Bank of Montreal, as Administrative Agent under, and the Lenders and
L/C Issuer party to, the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuer, and the Lenders pursuant to that certain Credit Agreement dated as
of July 1, 2017, among Hub Group, Inc., a Delaware corporation (the “Public Hub
Company”), Hub City Terminals, Inc., a Delaware corporation (“Hub Chicago”) (the
Public Hub Company and Hub Chicago being hereinafter referred to collectively as
the “Borrowers” and individually as a “Borrower”), the Guarantors referred to
therein, the Lenders and L/C Issuer party thereto from time to time, and Bank of
Montreal as Administrative Agent (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”). Unless otherwise defined herein, the
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Credit Agreement.

 

The Undersigned hereby certifies that:

 

1. I am the __________________________ of the Public Hub Company;

 

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the Public Hub Company and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or the occurrence of any event
which constitutes a Default or Event of Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Compliance Certificate, except as set forth below;

 

4. The financial statements required by Section 8.4 of the Credit Agreement and
being furnished to you concurrently with this Compliance Certificate, to the
best of my knowledge, fairly present in all material respects the consolidated
financial condition of the Public Hub Company and the consolidated results of
its operations and cash flows as of the dates and for the periods covered
thereby; and

 

5. Schedule I hereto sets forth financial data and computations evidencing the
Borrowers’ compliance with certain covenants of the Credit Agreement, all of
which data and computations are, to the best of my knowledge, true, complete and
correct and have been made in accordance with the relevant Sections of the
Credit Agreement. In the event of a conflict between the attached spreadsheet
and any certifications relating thereto and the Credit Agreement and related
definitions used in calculating such covenants, the Credit Agreement and such
related definitions shall govern and control.

 



 
 

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event:

 

________________________________________________________________

________________________________________________________________

________________________________________________________________

________________________________________________________________

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

 

  Hub Group, Inc.                       By         Name         Title    



 

 

 



 -2- 

 

 

Schedule I

to Compliance Certificate

 

Hub Group, Inc. and Hub City Terminals, Inc.

 

Compliance Calculations

for Credit Agreement dated as of July 1, 2017

 

Calculations as of _____________, 20___

 

 

 



A. Total Net Leverage Ratio (Section 8.15(a))                   1. Total Funded
Debt, as set forth on Schedule II $                   2. Unrestricted Cash and
Cash Equivalents (not to exceed $50,000,000) $                   3. Net Income,
as defined, for the four most recently completed fiscal quarters $              
    4. Amounts deducted in arriving at Net Income in respect of:                
      (a) Interest Expense, as defined $                       (b) Taxes
(including federal, state and local income taxes) $                       (c)
Depreciation and amortization $                       (d) Adjustments for
non-cash stock-based compensation $                       (e) Pro forma EBITDA
in connection with Permitted Acquisitions (including the Closing Date
Acquisition) consummated during the four fiscal quarter period (including cash
and non-cash adjustments)  $                       (f) Factually supportable
adjustments made in accordance with Regulation S-X under the Securities Act of
1933 $                  

 



 
 

 

    (g) Adjustments for demonstrable cost savings and operating expense
deductions related to Permitted Acquisitions or the Closing Date Acquisition or
disposition of assets or reasonably anticipated by the Borrowers to be achieved
in connection with a Permitted Acquisition, Closing Date Acquisition  or
disposition of assets within 12-months1 $                       (h) Non-cash
charges not reserved for future cash charges $                       (i) Cash
charges for transaction fees, costs and expenses in connection with a Permitted
Acquisition or the Closing Date Acquisition or closing of the Credit Agreement $
                      (j) Other add-backs accounting for no more than 10% of
EBITDA at any time with Administrative Agent approval2 $                     5.
Sum of Lines A3 plus A4 (a) through (j) (“EBITDA”) $                   6. Line
A1 minus Line A2 $                   7. Ratio of Line A6 to Line A5 (“Total Net
Leverage Ratio”)   ____ : ____                   8. As listed in
Section 8.15(a), for the date of this Certificate, the Total Net Leverage Ratio
shall not be greater than   3.00 : 1:003                 9. Borrowers are
compliance?   Yes/No       (circle yes or no)      



 

 

 

 

 

 

 

_______________________________



1 Line A4(g) may only be added if the sum of Lines A4(f) and (g) does not exceed
10% of the amount which could have been included in EBITDA in the absence of
adding Lines A4(f) and (g).

 

2 Add-backs under Line A4(j) accounting for more than 10% of EBITDA shall be
permitted with prior consent of the Required Lenders

 

3 As of the close of each of the four fiscal quarters occurring after the
consummation of a Permitted Acquisition with aggregate consideration of
$150,000,000 or more, the required Total Net Leverage Ratio shall not be more
than 3.25 to 1.00.

 





 -2- 

 

 



 



B. Interest Coverage Ratio (Section 8.15(b))                       1. Cash
Interest Expense, as defined, for the four fiscal quarter period then ended $  
                2. EBITDA (from Line A5) $                   3. Ratio of EBITDA
(Line B2) to cash Interest Expense (Line B1) (“Interest Coverage Ratio”)   ____
: ____                   4. As listed in Section 8.15(b), for the date of this
Certificate, the Interest Coverage Ratio shall not be less than   3.00 : 1:00  
              5. Borrowers are compliance?   Yes/No       (circle yes or no)    
 

 

 

 

 

 

 

 



 

 

 

 



 -3- 

 



 

Schedule II

to the Compliance Certificate

($ in 000’s)

 

Total Funded Debt

(in accordance with the definition of Total Funded Debt as set forth in the
Agreement)

 



 

 

[Insert Date]

 

 

(a) all Indebtedness of the Hub Group at such time

 

 

$__________

 

(b) all Indebtedness of any other Person which is directly or indirectly
guaranteed by any member of the Hub Group or which any member of the Hub Group
has agreed (contingently or otherwise) to purchase or otherwise acquire or in
respect of which any member of the Hub Group has otherwise assured a creditor
against loss (but in no event will include operating leases)

 

$__________



 

= Total Funded Debt

$__________



 

 

 

 

 

 



 
 

 

Exhibit G

 

Additional Guarantor Supplement

 

______________, ___

 

Bank of Montreal, as Administrative Agent for the Lenders and L/C Issuer party
to the Credit Agreement dated as of July 1, 2017, among Hub Group, Inc. and Hub
City Terminals, Inc., as Borrowers, the Guarantors referred to therein, the
Lenders and L/C Issuer party thereto from time to time, and the Administrative
Agent (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meanings provided therein.

 

The undersigned, [name of Guarantor], a [jurisdiction of incorporation or
organization] hereby elects to be a “Guarantor” for all purposes of the Credit
Agreement, effective from the date hereof. The undersigned confirms that the
representations and warranties set forth in Section 6 of the Credit Agreement
are true and correct in all material respects (where not already qualified by
materiality, otherwise in all respects) as to the undersigned as of the date
hereof (except to the extent such representations and warranties relate to an
earlier date, in which case they are true and correct in all material respects
(where not already qualified by materiality, otherwise in all respects) as of
such earlier date) and the undersigned shall comply with each of the covenants
set forth in Section 8 of the Credit Agreement applicable to it.

 

Without limiting the generality of the foregoing, the undersigned hereby agrees
to perform all the obligations of a Guarantor under, and to be bound in all
respects by the terms of, the Credit Agreement, including without limitation
Section 12 thereof, to the same extent and with the same force and effect as if
the undersigned were a signatory party thereto.

 



 
 

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent, the L/C Issuer, or any
Lender, or any of their Affiliates entitled to the benefits hereof, to execute
this Agreement or any other acceptance hereof. This Agreement shall be construed
in accordance with and governed by the internal laws of the State of Illinois.

 

 

  Very truly yours,             [Name Of Guarantor]                     By      
Name       Title              



 

 

 

 

 

 



 -2- 

 

 



Exhibit H

 

Assignment and Assumption

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including without limitation
any letters of credit, guarantees, and swingline loans included in such
facilities), and (ii) to the extent permitted to be assigned under Applicable
Law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

________________________



4For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

5For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

6Select as appropriate.

 

  7Include bracketed language if there are either multiple Assignors or multiple
Assignees.



 

 

 



 
 

 

 



  1. Assignor[s]:                           [Assignor [is] [is not] a Defaulting
Lender]             2. Assignee[s]:                           [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]           3.
Borrower(s):  Hub Group, Inc. and Hub City Terminals, Inc.           4.
Administrative Agent:   Bank of Montreal, as the administrative agent under the
Credit Agreement            5. Credit Agreement:  Credit Agreement dated as of
July 1, 2017 among Hub Group, Inc. and Hub City Terminals, Inc., as Borrowers,
the Guarantors party thereto, the Lenders parties thereto, Bank of Montreal, as
Administrative Agent, and the other agents parties thereto         6. Assigned
Interest[s]:  

 

Assignor[s]8 Assignee[s]9 Facility Assigned10 Aggregate Amount of
Commitment/Loans for all Lenders11 Amount of Commitment/Loans Assigned8
Percentage Assigned of Commitment/
Loans12       $ $ %       $ $ %       $ $ %

 

 

 

 

_______________________________________



8List each Assignor, as appropriate.

 

9List each Assignee, as appropriate.

 

10Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g., “Revolving
Credit Commitment,” “Term Loan Commitment,” etc.)

 

11Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

 

  12Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.



 



 -2- 

 

 



            [7. Trade Date: _______________]13  

 



 

[Page Break]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

___________________________

13      To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

 



 -3- 

 

 

Effective Date: ________________, 20___ [To be inserted by Administrative Agent
and which shall be the effective date of recordation of transfer in the register
therefor.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  Assignor[s]14             [Name of Assignor]                     By:        
Name:         Title:                 [Name of Assignor]                     By:
        Name:         Title:                 Assignee[s]15             [Name of
Assignee]             By:         Name:         Title:                 [Name of
Assignee]                     By:         Name:         Title:    



 

 

 

 

 

________________________



14Add additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable).

 

  15Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).



 

 

 

 



 -4- 

 

 

[Consented to and]16 Accepted:

 

Bank of Montreal, as

Administrative Agent

 

      By:       Name:       Title:                     [Consented to:]17        
  [Name Of Relevant Party]           By:       Name:       Title:    



 

 

 

 

 

 

 

 

 

 

 

________________________________



16To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

  17To be added only if the consent of the Borrower and/or other parties (e.g.
Swingline Lender, L/C Issuer) is required by the terms of the Credit Agreement.



 



 -5- 

 

 

Annex 1

 

Standard Terms and Conditions for
Assignment and Assumption

 

Section 1. Representations and Warranties.

 

Section 1.1. Assignor[s]. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender; and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents, (iii) the financial condition of the Borrowers, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document, or (iv) the performance or observance by the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

Section 1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 13.2(b)(iii), (v) and (vi) of the Credit Agreement (subject to such
consents, if any, as may be required under Section 13.2(b)(iii) of the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
[the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 8.4 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent or
any other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase [the][such] Assigned Interest, and
(vii) attached to the Assignment and Assumption is any documentation required to
be delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by [the][such] Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 



 
 

 

Section 2. Payments.

 

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignee
whether such amounts have accrued prior to, on or after the Effective Date. The
Assignor[s] and the Assignee[s] shall make all appropriate adjustments in
payments by the Administrative Agent for periods prior to the Effective Date or
with respect to the making of this assignment directly between themselves.
Notwithstanding the foregoing, the Administrative Agent shall make all payments
of interest, fees or other amounts paid or payable in kind from and after the
Effective Date to [the][the relevant] Assignee.

 

Section 3. General Provisions.

 

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of Illinois.

 

 

 

 

 

 

 

 

 

 

 

 

 



 -2- 

 

 

Exhibit I-1

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of July 1, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Hub Group, Inc. and Hub City Terminals, Inc., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 4.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of either Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to either Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with a
certificate of its non-U.S. Person status on an applicable IRS Form W-8 (i.e.,
IRS Form W-8BEN or IRS Form W-8BEN-E). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrowers and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrowers and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [Name of Lender]                     By:         Name:         Title:      
Date:   , 20[   ]



 

 

 

 

 



 
 

 

Exhibit I-2

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of July 1, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Hub Group, Inc. and Hub City Terminals, Inc., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 4.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of either Borrower within the meaning
of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to either Borrower as described in Section 881(c)(3)(C) of
the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on an applicable IRS Form W-8 (i.e., IRS Form W-8BEN or
IRS Form W-8BEN-E). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

  [Name of Participant]                     By:         Name:         Title:    
  Date:   , 20[   ]



 





 

 

 

 



 
 



Exhibit I-3

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement dated as of July 1, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Hub Group, Inc. and Hub City Terminals, Inc., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 4.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of either
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an applicable IRS Form W-8 from each of its partners/members that
is claiming the portfolio interest exemption (i.e., IRS Form W-8BEN, IRS Form
W-8BEN-E, IRS Form W-8IMY (which IRS Form W-8IMY shall in turn be accompanied by
an applicable IRS Form W-8 from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption)). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

  [Name of Participant]                     By:         Name:         Title:    
  Date:   , 20[   ]



 

 

  

 



 
 

 

Exhibit I-4

 

[Form of]
U.S. Tax Compliance Certificate

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement dated as of July 1, 2017 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”) among
Hub Group, Inc. and Hub City Terminals, Inc., as Borrowers, the Guarantors party
thereto, the Lenders and L/C Issuer party thereto, and Bank of Montreal, as
Administrative Agent (the “Administrative Agent”). Terms defined in the Credit
Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 4.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of either Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to either Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrowers with
IRS Form W-8IMY accompanied by an applicable IRS Form W-8 from each of its
partners/members that is claiming the portfolio interest exemption (i.e., IRS
Form W-8BEN, IRS Form W-8BEN-E, IRS Form W-8IMY (which IRS Form W-8IMY shall in
turn be accompanied by an applicable IRS Form W-8 from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption)). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrowers and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrowers and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

  [Name of Lender]                     By:         Name:         Title:      
Date:   , 20[   ]



 

 

 



 
 

 



 

Schedule 6.3

 

Subsidiaries

 

Name

State of Organization / Incorporation Type of Entity % owned by Public Hub
Company Other Ownership Hub City Terminals, Inc. * (“Hub Chicago”) Delaware
Corporation 100% None Hub Group Trucking, Inc. *
("HGT") Delaware Corporation 0% 100% by Hub Chicago Hub Group Associates, Inc.
(“HGAI”) Illinois Corporation 0% 100% by Hub Chicago Hub Chicago Holdings, Inc.
(“Hub Chicago Holdings”) Delaware Corporation 0% 100% by Hub Chicago Hub Group
Atlanta, LLC (“Hub Atlanta”) Delaware LLC 100% None HGNA Group de Mexico S. de
RL de C.V. Mexico S. de RL de C.V. 0% 99.84% by Hub Atlanta, 0.1% by Hub
Chicago, 0.001% by Hub Chicago Holdings, 0.059% by HGAI Quality Services, L.L.C.
Missouri LLC 0% 100% by Hub Chicago Hub Freight Services, Inc. Delaware
Corporation 0% 100% by HGAI Hub Group Transport, LLC Delaware LLC 0% 100% by
HGAI Hub Group  Trucking California, LLC Delaware LLC 0% 100% by HGT Mode
Transportation, LLC* ("Mode") Delaware LLC 100% None Hub Group Distribution
Services, LLC Illinois LLC 0% 100% by Hub Chicago Mode Freight Services, LLC
Delaware LLC 0% 100% by Mode Hub Group Canada Inc. Ontario Corporation 100% None
Estenson Logistics, LLC** Delaware LLC 0% 100% by HGT

 

 

* Material Subsidiaries are indicated with an asterisk.

 

**Substantially simultaneously with the consummation of the Closing Date
Acquisition, Estenson Logistics, LLC shall become a Material Subsidiary

 

